Exhibit 10.48B
EXHIBIT A
FORM OF ASSIGNMENT OF PARTNERSHIP INTEREST
     This ASSIGNMENT OF PARTNERSHIP INTEREST (this “Assignment”), effective as
of                           , 2005, is between ORION POWER NEW YORK, L.P., a
Delaware limited partnership (“Assignor”), and ASTORIA GENERATING COMPANY
ACQUISITIONS, L.L.C., a Delaware limited liability company (“Assignee”).
RECITALS
     A. Orion Power Holdings, Inc., Reliant Energy, Inc. and Assignee entered
into a Purchase and Sale Agreement dated as of September 30, 2005 (the “PSA”).
     B. Contemporaneously with the execution of this Assignment, Orion Power New
York GP, Inc., a Delaware corporation (“OPNY GP”), has executed an assignment of
the 1% general partnership interest currently owned by OPNY GP in Astoria
Generating Company, L.P. to Astoria Generating Company GP, Inc., a Delaware
corporation, pursuant to that certain Assignment of Partnership Interest dated
of even date herewith (the “GP Assignment”).
     C. To effect the sale and purchase of the Astoria LP Partnership Interest
(as defined below) and to satisfy the requirement set forth in Section 2.04(a)
of the PSA, Assignor and Assignee are executing and delivering this Assignment.
     NOW THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Assignor and Assignee
hereby act and agree as follows:
AGREEMENTS
     1. Definitions. Any capitalized term not otherwise defined herein shall
have the meaning ascribed to such term in the PSA.
     2. Transfer of Astoria LP Partnership Interest. Assignor hereby sells,
assigns, transfers, conveys, and delivers unto Assignee the 99% limited
partnership interest currently owned by Assignor in Astoria Generating Company,
L.P., a Delaware limited partnership, as more particularly described in the PSA
(the “Astoria LP Partnership Interest”).
     TO HAVE AND TO HOLD the Astoria LP Partnership Interest unto Assignee, its
successors and assigns, forever.
     3. Assumption of Assignee. Assignee hereby accepts the sale, assignment,
transfer, conveyance and delivery of the Astoria LP Partnership Interest.

 



--------------------------------------------------------------------------------



 



     4. Disclaimer of Warranties. NEITHER ASSIGNEE NOR ASSIGNOR MAKES ANY
WARRANTIES, EXPRESS OR IMPLIED, OF ANY KIND OR NATURE EXCEPT AS EXPRESSLY SET
FORTH IN THE PSA.
     5. Counterparts. This Assignment may be executed in any number of
counterparts, including by facsimile or electronic transmission, and each
counterpart hereof shall be deemed to be an original instrument, but all such
counterparts shall constitute but one conveyance.
     6. Further Assurances. The parties hereto agree to take all such further
actions and execute, acknowledge and deliver all such further documents that are
necessary or useful in carrying out the purposes of this Assignment. Without
limiting the foregoing, Assignor agrees, without further consideration, to
execute, acknowledge and deliver to Assignee all such other additional
instruments, notices, and other documents and to do all such other and further
acts and things as may be necessary to more fully and effectively sell, assign,
transfer, convey and deliver to Assignee the Astoria LP Partnership Interest.
     7. Governing Law; Choice of Forum; Waiver of Jury Trial. THIS ASSIGNMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK. ANY DISPUTE OR NEED OF INTERPRETATION ARISING OUT OF THIS ASSIGNMENT
SHALL BE SETTLED SOLELY IN ACCORDANCE WITH THE ARBITRATION AND DISPUTE
RESOLUTION PROVISIONS OF SECTION 10.05 OF THE PSA.
     8. Successors and Assigns. This Assignment shall be binding upon and inure
to the benefit of Assignor and Assignee and their respective successors and
permitted assigns.
     9. Consent to GP Assignment. Assignor and Assignee both hereby consent to
and authorize the assignment of the general partnership interest in Astoria
Generating Company, L.P. contemplated by the GP Assignment.
[Signatures begin next page]

 



--------------------------------------------------------------------------------



 



This Assignment is executed as of the date first above written.

            ASSIGNOR:
      ORION POWER NEW YORK, L.P.
      By:   Orion Power New York GP, Inc., its general partner             By:  
        Name:           Title:        



            ASSIGNEE:
      ASTORIA GENERATING COMPANY ACQUISITIONS,
L.L.C.
      By:           Name:           Title:        

[Signature Page to Assignment of Partnership Interest]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ASSIGNMENT OF PARTNERSHIP INTEREST
     This ASSIGNMENT OF PARTNERSHIP INTEREST (this “Assignment”), effective as
of                           , 2005, is between ORION POWER NEW YORK GP, INC., a
Delaware corporation (“Assignor”), and ASTORIA GENERATING COMPANY GP, INC., a
Delaware corporation (“Assignee”).
RECITALS
     A. Orion Power Holdings, Inc., Reliant Energy, Inc., and Astoria Generating
Company Acquisitions, L.L.C. (“Buyer”) entered into a Purchase and Sale
Agreement dated as of September 30, 2005 (the “PSA”).
     B. Contemporaneously with the execution of this Assignment, Orion Power New
York, L.P., a Delaware limited partnership (“OPNY LP”) has executed an
assignment of the 99% limited partnership interest currently owned by OPNY LP in
Astoria Generating Company, L.P. to Buyer pursuant to that certain Assignment of
Partnership Interest dated of even date herewith (the “LP Assignment”).
     C. To effect the sale and purchase of the Astoria LP Partnership Interest
(as defined below) and to satisfy the requirement set forth in Section 2.04(a)
of the PSA, Assignor and Assignee are executing and delivering this Assignment.
     NOW THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Assignor and Assignee
hereby act and agree as follows:
AGREEMENTS
     1. Definitions. Any capitalized term not otherwise defined herein shall
have the meaning ascribed to such term in the PSA.
     2. Transfer of Astoria GP Partnership Interest. Assignor hereby sells,
assigns, transfers, conveys, and delivers unto Assignee the 1% general
partnership interest currently owned by Assignor in Astoria Generating Company,
L.P., a Delaware limited partnership, as more particularly described in the PSA
(the “Astoria GP Partnership Interest”).
     TO HAVE AND TO HOLD the Astoria GP Partnership Interest unto Assignee, its
successors and assigns, forever.
     3. Assumption of Assignee. Assignee hereby accepts the sale, assignment,
transfer, conveyance and delivery of the Astoria GP Partnership Interest.

 



--------------------------------------------------------------------------------



 



     4. Disclaimer of Warranties. NEITHER ASSIGNEE NOR ASSIGNOR MAKES ANY
WARRANTIES, EXPRESS OR IMPLIED, OF ANY KIND OR NATURE EXCEPT AS EXPRESSLY SET
FORTH IN THE PSA.
     5. Counterparts. This Assignment may be executed in any number of
counterparts, including by facsimile or electronic transmission, and each
counterpart hereof shall be deemed to be an original instrument, but all such
counterparts shall constitute but one conveyance.
     6. Further Assurances. The parties hereto agree to take all such further
actions and execute, acknowledge and deliver all such further documents that are
necessary or useful in carrying out the purposes of this Assignment. Without
limiting the foregoing, Assignor agrees, without further consideration, to
execute, acknowledge and deliver to Assignee all such other additional
instruments, notices, and other documents and to do all such other and further
acts and things as may be necessary to more fully and effectively sell, assign,
transfer, convey and deliver to Assignee the Astoria GP Partnership Interest.
     7. Governing Law; Choice of Forum; Waiver of Jury Trial. THIS ASSIGNMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK. ANY DISPUTE OR NEED OF INTERPRETATION ARISING OUT OF THIS ASSIGNMENT
SHALL BE SETTLED SOLELY IN ACCORDANCE WITH THE ARBITRATION AND DISPUTE
RESOLUTION PROVISIONS OF SECTION 10.05 OF THE PSA.
     8. Successors and Assigns. This Assignment shall be binding upon and inure
to the benefit of Assignor and Assignee and their respective successors and
permitted assigns.
     9. Consent to LP Assignment. Assignor and Assignee both hereby consent to
and authorize the assignment of the limited partnership interest in Astoria
Generating Company, L.P. contemplated by the LP Assignment.
[Signatures begin next page]

2



--------------------------------------------------------------------------------



 



This Assignment is executed as of the date first above written.
 ASSIGNOR:

            ORION POWER NEW YORK GP, INC.
      By:           Name:           Title:        

 ASSIGNEE:

            ASTORIA GENERATING COMPANY GP, INC.
      By:           Name:           Title:        

[Signature Page to Assignment of Partnership Interest]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
     THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) dated as of
                          , 2005 between ORION POWER HOLDINGS, INC., a Delaware
corporation (“Orion”), RELIANT ENERGY, INC., a Delaware corporation (“Reliant,
and together with Orion, “Assignors”) and ASTORIA GENERATING COMPANY
ACQUISITIONS, L.L.C., a Delaware limited liability company (“Assignee”).
RECITALS:
     A. Orion, Reliant and Assignee have entered into a Purchase and Sale
Agreement, dated as of September 30, 2005 (the “Purchase Agreement”; capitalized
terms used herein and not otherwise defined herein having the respective
meanings given in the Purchase Agreement), providing for the acquisition by
Assignee of the Company Interests;
     B. Pursuant to Section 2.04(c) of the Purchase Agreement, Assignors have
agreed to enter into this Agreement providing for the assignment by the
Assignors of the Assigned Contracts; and
     C. Pursuant to Section 2.05(b) of the Purchase Agreement, Assignee has
agreed to execute this Agreement and assume the obligations under the Assigned
Contracts.
     NOW, THEREFORE, for and in consideration of One Dollar and No/100 ($1.00)
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and pursuant to the terms of the Purchase Agreement,
the parties hereto agree as follows:

  1.   Assignment. Assignor does hereby set over, transfer and assign to
Assignee all of Assignor’s right, title and interest in, under and to the
Assigned Contracts arising after the Closing Date.     2.   Acceptance and
Assumption. Assignee hereby (a) purchases and accepts the assignment, transfer
and conveyance of Assignor’s right, title and interests in, under and to the
Assigned Contracts for which the counterparties’ consent has been obtained (to
the extent required); and (b) assumes, undertakes and agrees, subject to valid
claims and defenses, to pay, satisfy, perform or discharge in accordance with
the terms thereof all obligations and liabilities of any kind arising out of, or
required to be performed under, such Assigned Contracts from and after the
Closing.     3.   Representations and Warranties. Neither the Assignors nor the
Assignee are making any representations or warranties of any nature or kind with
respect to the Assigned Contracts, except as expressly made and contained in the
Purchase Agreement.

 



--------------------------------------------------------------------------------



 



  4.   Conflicts with Purchase Agreement. In the event that any provision of
this Agreement is construed to conflict with a provision of the Purchase
Agreement, the provision in the Purchase Agreement shall be deemed controlling.
    5.   Parties in Interest. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.     6.   Counterparts. This Agreement may be executed by the parties
hereto in separate counterparts, including by facsimile and by electronic
transmission, each of which when so executed and delivered shall be an original,
and all of which together shall constitute one and the same instrument.     7.  
Governing Law. This Agreement shall be construed and enforced in accordance with
the laws of the State of New York without giving effect to the choice of law
principles thereof which would require the application of the laws of a
jurisdiction other than New York.

[Signatures begin next page]

2



--------------------------------------------------------------------------------



 



Dated as of the day and year first above written.
ASSIGNORS:

            ORION POWER HOLDINGS, INC.
      By:           Name:           Title:        

            RELIANT ENERGY, INC.
      By:           Name:           Title:        

          ASSIGNEE:        ASTORIA GENERATING COMPANY ACQUISITIONS, L.L.C.
      By:           Name:           Title:        

[Signature Page to Assignment and Assumption Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF CONFIDENTIALITY ASSIGNMENT AND ASSUMPTION AGREEMENT
     THIS CONFIDENTIALITY ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”)
dated as of                           , 2005 between RELIANT ENERGY, INC., a
Delaware corporation (“Assignor”) and ASTORIA GENERATING COMPANY ACQUISITIONS,
L.L.C., a Delaware limited liability company (“Assignee”).
RECITALS:
     A. Orion Power Holdings, Inc., Assignor and Assignee have entered into a
Purchase and Sale Agreement, dated as of September 30, 2005 (the “Purchase
Agreement”; capitalized terms used herein and not otherwise defined herein
having the respective meanings given in the Purchase Agreement), providing for
the acquisition by Assignee of the Purchased Assets; and
     B. Pursuant to Section 2.04(g) of the Purchase Agreement, Assignor has
agreed to enter into this Agreement providing for the assignment by the Assignor
of each of the confidentiality agreements executed by or on the behalf of
Assignor and/or its subsidiaries in connection with the proposed sale of the
Companies, to the extent assignable without consent of the counterparty (the
“Assigned Confidentiality Agreements”); a complete list of the Assigned
Confidentiality Agreements is set forth on Exhibit A attached hereto.
     NOW, THEREFORE, for and in consideration of One Dollar and No/100 ($1.00)
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and pursuant to the terms of the Purchase Agreement,
the parties hereto agree as follows:

  1.   Assignment. Assignor does hereby set over, transfer and assign to
Assignee, to the extent that such are assignable without the consent of the
counterparty, all of Assignor’s right, title and interest in, under and to the
Assigned Confidentiality Agreements arising after the Closing Date. Assignor is
hereby delivering to Assignee true and correct copies of the Assigned
Confidentiality Agreements.     2.   Acceptance and Assumption. Assignee hereby
(a) purchases and accepts the assignment, transfer and conveyance, to the extent
that such are assignable without the consent of the counterparty, of Assignor’s
right, title and interests in, under and to the Assigned Confidentiality
Agreements; and (b) assumes, undertakes and agrees, subject to valid claims and
defenses, to pay, satisfy, perform or discharge in accordance with the terms
thereof all obligations and liabilities of any kind arising out of, or required
to be performed under, such Assigned Confidentiality Agreements from and after
the Closing.     3.   Representations and Warranties. The Assignors are not
making any representations or warranties of any nature or kind with respect to
the Assigned Confidentiality Agreements, except as expressly made and contained
in the Purchase Agreement.

 



--------------------------------------------------------------------------------



 



  4.   Conflicts with Purchase Agreement. In the event that any provision of
this Agreement is construed to conflict with a provision of the Purchase
Agreement, the provision in the Purchase Agreement shall be deemed controlling.
    5.   Parties in Interest. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.     6.   Counterparts. This Agreement may be executed by the parties
hereto in separate counterparts, including by facsimile or electronic
transmission, each of which when so executed and delivered shall be an original,
and all of which together shall constitute one and the same instrument.     7.  
Governing Law. This Agreement shall be construed and enforced in accordance with
the laws of the State of New York without giving effect to the choice of law
principles thereof which would require the application of the laws of a
jurisdiction other than New York.

[Signatures begin next page]

2



--------------------------------------------------------------------------------



 



Dated as of the day and year first above written.

          ASSIGNORS:           RELIANT ENERGY, INC.
      By:           Name:           Title:        

          ASSIGNEE:           ASTORIA GENERATING COMPANY ACQUISITIONS, L.L.C.
      By:           Name:           Title:        

[Signature Page to Confidentiality Assignment and Assumption Agreement]

                                   

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
NEW YORK CITY PURCHASE AND SALE AGREEMENT SCHEDULES
          These are the Schedules (the “Schedules”) referred to in that certain
Purchase and Sale Agreement (the “Agreement”) entered into as of September 30,
2005 by and between Orion Power Holdings, Inc., a Delaware corporation
(“Seller”), Reliant Energy, Inc., a Delaware corporation (“Seller Guarantor”),
and Astoria Generating Company Acquisitions, L.L.C., a Delaware limited
liability company (“Buyer”), and they are subject to the terms and conditions
set forth in the Agreement. Capitalized terms used but not defined herein have
the respective meanings assigned to them in the Agreement.

 



--------------------------------------------------------------------------------



 



Schedule 2.02(b)
Target Working Capital Amount
US $70,000,000

 



--------------------------------------------------------------------------------



 



Schedule 2.04(c)
Assigned Contracts
Cartridge Filter Technology Development, License, and Assignment Agreement among
Reliant Energy, Inc. (f/k/a Reliant Resources, Inc). and by its Subsidiaries,
Orion Power Holdings, Inc. and Astoria Generating Company, L.P. and Gunderboom,
Inc. dated April 21, 2003 (provided that such contract will not be assigned at
Closing if Seller is unable to obtain the consent of Gunderboom, Inc. to such
assignment).
Contract No. 4600016976 dated December 2, 2002 between Turbine Services, Limited
and Reliant Energy, Inc. for the provision of combustion turbine parts (provided
that such contract will not be assigned at Closing if Seller is unable to obtain
the consent of Turbine Services, Limited to such assignment).

 



--------------------------------------------------------------------------------



 



Schedule 3.03(b)
Seller Consents
Consents necessary under the Cartridge Filter Technology Development, License,
and Assignment Agreement among Reliant Energy, Inc. (f/k/a Reliant Resources,
Inc.) and by its Subsidiaries, Orion Power Holdings, Inc. and Astoria Generating
Company, L.P. and Gunderboom, Inc. dated April 21, 2003.
Consents necessary under the Contract No. 4600016976 dated December 2, 2002
between Turbine Services, Limited and Reliant Energy, Inc. for the provision of
combustion turbine parts.

 



--------------------------------------------------------------------------------



 



Schedule 3.03(c)
Seller Governmental Approvals
1. New York State Department of Environmental Conservation (“NYSDEC”)
Permits/Registrations — the following permits subject to New York Codes, Rules
and Regulations Title 6 (“6 NYCRR”), Part 621 Applications for Permit Transfer
will require prior notification of change in upstream equity ownership. These
permits are held by Astoria Generating Company, L.P. (for a complete listing of
these permits, see Schedule 3.03(c)-Attachment):

  •   State Pollutant Discharge Elimination System (water discharge permits)    
•   Title IV, Article 19 (air permits) and companion regulations at 6 NYCRR
Parts 201, 203, & 215     •   Title V (air permits)     •   Section 401 Water
Quality Certification     •   Environmental Conservation Law Article 15 (stream
disturbance permits)

2. New York City Fire Department (“NYCFD”) Permits/Licenses
     Notification to the NYCFD will be required prior to transfer of any permits
and licenses not held in the name of Astoria Generating Company, L.P.
3. New York State Department of Public Service Approvals
     Written notice of the indirect transfer of Certificates of Environmental
Compatibility and Public Need issued under Article X resulting from the sale of
the partnership interests in Astoria Generating Company, L.P. must be provided
to the Secretary of the Department of Public Service.
     The sale to Buyer of the partnership interests in Astoria Generating
Company, L.P. is subject to the prior approval of the Public Service Commission
pursuant to Public Service Law Section 70.
4. Federal Energy Regulatory Commission Approvals (“FERC”)
     Section 203 Application for transfer of ownership of the FERC
jurisdictional facilities must be approved in advance by FERC.
5. Federal Communications Commission (“FCC”)
     FCC approval required for transfer of ownership or control of radio
licenses.
6. New York State Office of General Services (“OGS”)
     Corrective notice to OGS relating to assignment of the easement for lands
underwater to Astoria Generating Company, L.P. from Con Ed may be required.

 



--------------------------------------------------------------------------------



 



7. NYSDEC Consent Orders
     The prior written approval of NYSDEC is required to replace Non-Company
Affiliates that are consent parties (see Schedule 4.12).
8. Hart-Scott-Rodino Act
     Applicable requirements under the HSR Act
9. Securities and Exchange Commission
     Applicable requirements of the Exchange Act and the rules and regulations
promulgated thereunder.

 



--------------------------------------------------------------------------------



 



Schedule 3.03(c) — Attachment
Astoria Generating Station
ENVIRONMENTAL PERMITS, LICENSES AND REGISTRATIONS

                      Permitted Equipment   Permittee               Renewal/ or
Activity   (Owning Company)   Agency   Permit No.   Expiration Date
Title V Permit
  Astoria Generating Company, L.P.   NYSDEC   2-6301-00185/00009   November 12,
2006/ May 12, 2007
Title IV Permit
  Astoria Generating Company, L.P.   NYSDEC   2-6301-0006/00067   December 6,
2007/ May 6, 2008
SPDES Permit
  Astoria Generating Company, L.P.   NYSDEC   NY-000-5118   May 1, 2006/
November 1, 2006
Major Oil Storage Facility License - Generating Station and Fuel Depot
  Astoria Generating Company, L.P.   NYSDEC   2-1780   January 1, 2007/
March 31, 2007
Hazardous Substance Bulk
Storage Registration
  Astoria Generating Company, L.P.   NYSDEC   2-000359   June 30, 2007/ July 30,
2007
Emergency Diesel Generator Serial No. 77B160 (No. 15)
  Astoria Generating Company, L.P.   NYCDEP   PA049095L   August 1, 2007/
October 30, 2007
Emergency Diesel Generator Serial No. 77B161 (No. 13)
  Astoria Generating Company, L.P.   NYCDEP   PA049295X   July 11, 2007/
November 11, 2007
Emergency Diesel Generator Serial No. 77B159 (No. 14)
  Astoria Generating Company, L.P.   NYCDEP   PA049195Z   August 1, 2007/
October 30, 2007
Emergency Air Compressor
  Astoria Generating Company, L.P.   NYCDEP   PA025597P   May 1, 2006/ August 1,
2006
Generating Station Gas Turbine No. 1
  Astoria Generating Company, L.P.   NYCDEP   PA1299/72Y   January 20, 2007/
April 20, 2007
A-10 Dock Emergency
Diesel Generator
  Astoria Generating Company, L.P.   NYCDEP   PB421003X   May 16, 2007/
August 16, 2007
Bulk Oil Storage Generating Station and Fuel Depot
  Astoria Generating Company, L.P.   NYCFD   08013948   May 2006/ August 2006
Three Electric Air
Compressors
  Astoria Generating Company, L.P.   NYCFD   06483630   September 2005/ December
2005
Chem Lab Storage
  Reliant Energy, Inc.   NYCFD   90033432   May 2006/ August 2006
Use of Oxygen/Combustible Gases in Blowpipe; Lube Oil Storage Tanks
  Astoria Generating Company, L.P.   NYCFD   06483648   September 2005/ December
2005
Fuel Oil Depot Air
Conditioning Permit
  Astoria Generating Company, L.P.   NYCFD   99039380   September 2005/ December
2005
Air Conditioning Permit
  Astoria Generating Company, L.P.   NYCFD   99039364   September 2005/ December
2005
Four Diesel Generators
Permit
  Astoria Generating Company, L.P.   NYCFD   99039398   September 2005/ December
2005
Dielectric Fluid Tanks
Permit*
  Astoria Generating Company, L.P.   NYCFD   99038192   May 2005/ August 2005
Dielectric Fluid Tanks
Permit*
  Astoria Generating Company, L.P.   NYCFD   99038176   May 2005/ August 2005
Dielectric Fluid (Cable
Oil) Storage Tanks
Pumphouse #2 (1000
gallons)*
  Astoria Generating Company, L.P.   NYCFD   99038168   May 2005/ August 2005
Use of Air Compressor at Fuel Depot
  Astoria Generating Company, L.P.   NYCFD   99039372   September 2005/ December
2005
Sulfuric Acid Storage
(tote tank)
  Reliant Energy, Inc.   NYCFD   23091440   June 2006/ September 2006
Hydrogen Tank System
Permit
  Astoria Generating Company, L.P.   NYCFD   04115176   September 2005/ December
2005

 



--------------------------------------------------------------------------------



 



                      Permitted Equipment   Permittee               Renewal/ or
Activity   (Owning Company)   Agency   Permit No.   Expiration Date
EPA ID Number (Astoria)
  Astoria Generating Company, L.P.   EPA   NYD 096472758   N/A
Hazardous Materials Certificate of Registration
  Astoria Generating Company, L.P.   USDOT   070803 551 008KL   June 1, 2006/
June 30, 2006
Article X New Plant Siting Approval
  Astoria Generating Company, L.P.   NYPSC   Case No. 00-F-1522   Approval
Granted June 25, 2003
Air and Water Permits Supporting Article X Siting Board Approval
  Astoria Generating Company, L.P.   NYSDEC   Case No. 00-F-1522   Issued:
May 6, 2003
Asbestos Handling License
  Astoria Generating Company, L.P.   NYS Dept. of Labor Div. of Safety & Health
  05-0421   June 1, 2006/ June 30, 2006

 

*   Permit renewal application submitted and fees paid...awaiting issuance of
permit.

Permits in the name of Guarantor are being transferred to Astoria LP prior to
Closing.
ASTORIA GENERATING STATION CONSENT ORDERS

1.   Consent Order issued to Astoria Generating Company, L.P. (DEC Index
No. C02-19990430-28, dated September 11, 2000).   2.   Modification to Consent
Order issued to Astoria Generating Company, L.P. (DEC Index No. C02-19990430-28,
dated July 16, 2001).   3.   Modification to Consent Order issued to Astoria
Generating Company, L.P. (DEC Index No. C02-19990430-28, dated May 20, 2003).  
4.   Modification to Consent Order issued to Astoria Generating Company, L.P.
(DEC Index No. C02-19990430-28, dated September 28, 2004).   5.   Modification
to Consent Order issued to Astoria Generating Company, L.P. (DEC Index No.
C02-19990430-28, dated May 31, 2005).

 



--------------------------------------------------------------------------------



 



Gowanus Gas Turbine Facility
ENVIRONMENTAL PERMITS, LICENSES AND REGISTRATIONS

                                Renewal/ Permitted Equipment or Activity  
Company Name   Agency   Permit No.   Expiration Date
SPDES Permit
  Astoria Generating Company, L.P.   NYSDEC   NY-0201006   May 1, 2006/
November 1, 2006
 
               
Major Onshore Storage
Facility License
  Astoria Generating Company, L.P.   NYSDEC   0-0538, 0-0539, 0-0540, and 0-0541
  January 1, 2008/
March 31, 2008
 
               
Petroleum Bulk Storage Registration Certificate — Gowanus Gas Turbines
  Astoria Generating Company, L.P.   NYSDEC   2-603183   June 27, 2009/
July 27, 2009
 
               
Title V Permit
  Astoria Generating Company, L.P.   NYSDEC   2-6102-00116/00021   February 28,
2007/
July 30, 2007
 
               
Gas Turbine Barges 1-4
  Astoria Generating Company, L.P.   NYCDEP   PA871/72N
PA872/72K
PA873/72H
PA874/72P   January 26, 2007/
April 26, 2007
 
               
Bulk Oil Storage
Facility Permit*
  Astoria Generating Company, L.P.   NYCFD   08014532   May 2005/ August 2005
 
               
Site Inspection
Diesel Storage Tanks
  Astoria Generating Company, L.P.   NYCFD   22046080   January 2006/ April 2006
 
               
CO2 System
  Astoria Generating Company, L.P.   NYCFD   99039406   January 2006/ April 2006
 
               
Two Air Conditioning Units:
(1) dockhouse and (1) inside
  Astoria Generating Company, L.P.   NYCFD   99037061   January 2006/ April 2006
 
               
One Air Compressor; Use of Torch with Oxygen and Combustible Gas; Storage and
Use of Compressed Gas (nitrogen cylinders); Storage and Use of Compressed Gas
(acetylene and oxygen)
  Astoria Generating Company, L.P.   NYCFD   99037319   January 2006/ April 2006
 
               
EPA ID Number
  Astoria Generating Company, L.P.   EPA   NYD981182215   N/A
 
               
Vessel Certificate of Financial Responsibility
  Astoria Generating Company, L.P.   DOT/ USCG   Clean Energy No. 1
Clean Energy No. 2
Clean Energy No. 4
Gowanus Bay No. 1
Gowanus Bay No. 2
Gowanus Bay No. 3
Gowanus Bay No. 4   July 26, 2008
 
               
Asbestos Handling License
  Astoria Generating Company, L.P.   NYS Dept. of Labor Div. of Safety & Health
  05-0421   June 1, 2006/
June 30, 2006

 

*   Permit renewal application submitted, fee paid and inspection
completed...awaiting issuance of permit.

 



--------------------------------------------------------------------------------



 



Narrows Gas Turbine Facility
ENVIRONMENTAL PERMITS, LICENSES AND REGISTRATIONS

                                Renewal/ Permitted Equipment or Activity  
Company Name   Agency   Permit No.   Expiration Date
SPDES Permit
  Astoria Generating Company, L.P.   NYSDEC   NY-0200808   May 1, 2006/
November 1, 2006
 
               
Major Oil Storage
Facility License
  Astoria Generating Company, L.P.   NYSDEC   2-1460   January 1, 2007/
March 31, 2007
 
               
Title V Permit
  Astoria Generating Company, L.P.   NYSDEC   2-6102-00235/
00005   November 15, 2006/
May 15, 2007
 
               
Gas Turbine Barges 1-2
  Astoria Generating Company, L.P.   NYCDEP   PA535/72R
PA534/72J   January 26, 2007/
April 26, 2007
 
               
House Boiler*
  Astoria Generating Company, L.P.   NYCDEP   CA018998P   March 17, 2005/
June 17, 2005
 
               
Paint Storage: Use of Torch with Oxygen and Combustible Gas; Storage and Use of
Compressed Gas (nitrogen cylinders); Storage and Use of Compressed Gas
(acetylene and oxygen)
  Astoria Generating Company, L.P.   NYCFD   05141395   October 2005/
January 2006
 
               
Storage of flammable liquids in various volumes
  Astoria Generating Company, L.P.   NYCFD   99039414   October 2005/
January 2006
 
               
Site Inspection Diesel Storage Tanks
  Astoria Generating Company, L.P.   NYCFD   22046072   October 2005/
January 2006
 
               
Bulk Oil Storage Facility Permit*
  Astoria Generating Company, L.P.   NYCFD   08003014   May 2005/
August 2005
 
               
Two Air Conditioning Units
  Astoria Generating Company, L.P.   NYCFD   05210703   October 2005/
January 2006
 
               
Storage of mixed flammable liquids*
  Astoria Generating Company, L.P.   NYCFD   99038184   May 2005/
August 2005
 
               
EPA ID Number
  Astoria Generating Company, L.P.   EPA   NYD981182207   N/A
 
               
Vessel Certificate of Financial Responsibility
  Astoria Generating Company, L.P.   DOT/ USCG   Narrows No. 1 Narrows No. 2  
July 26, 2008
 
               
Asbestos Handling License
  Astoria Generating Company, L.P.   NYS Dept. of Labor Div. of Safety & Health
  05-0421   June 1, 2006/
June 30, 2006

 

*   Permit renewal application submitted, fee paid and inspection
completed...awaiting issuance of permit.

 



--------------------------------------------------------------------------------



 



Schedule 3.04
Capitalization
Astoria Generating Company, L.P.

     
General Partner
   
 
   
Orion Power New York GP, Inc.
  1% general partnership interest
 
   
Limited Partner
   
 
   
Orion Power New York, L.P.
  99% limited partnership interest
 
    Orion Power Operating Services Astoria, Inc.
 
   
Authorized capital stock
  100 shares, par value $1.00
 
   
Orion Power Operating Services, Inc.
  100 shares

Encumbrances
     Liens, restrictions on transfer or encumbrances securing those certain five
Promissory Notes each dated December 22, 2004 made by Orion Power New York, LP
or Orion Power MidWest, LP, as the case may be, and payable to Reliant Energy,
Inc. under the “Security Documents” as defined therein or executed pursuant
thereto.

 



--------------------------------------------------------------------------------



 



Schedule 4.02(b)
Company Consents
Consents necessary under that certain Second Amended and Restated Agreement of
Limited Partnership of Astoria Generating Company, L.P. dated December 22, 2004.

 



--------------------------------------------------------------------------------



 



Schedule 4.03
Capitalization
     Typical rights of a Pledgee to all cash, securities, dividends and other
property received or otherwise distributed, substituted or exchanged in respect
of or exchange for the Company Interests and created under those certain five
Promissory Notes each dated December 22, 2004 made by Orion Power New York, LP
or Orion Power MidWest, LP, as the case may be, and payable to Reliant Energy,
Inc. and the “Security Documents” as defined therein or executed pursuant
thereto.

 



--------------------------------------------------------------------------------



 



Schedule 4.04(a)
OPNY LP Financial Statements
ORION POWER NEW YORK, L.P. AND SUBSIDIARIES
CONSOLIDATED BALANCE SHEETS — AUDITED
Twelve Months Ending December 31, 2003
(Thousands of Dollars)

         
Assets
       
 
       
Current assets:
       
Cash and cash equivalents
    95,543  
Restricted cash
    19,139  
Accounts receivable, net of allowance for bad debts of $1,123
    49,898  
Materials and supplies
    11,140  
Fuel inventory
    13,070  
Derivative assets
    2,796  
Prepaid insurance and property taxes
    9,398  
Other current assets
    5,831  
 
     
Total current assets
    206,815  
 
       
Property, plant and equipment, net
    1,512,150  
 
       
Other assets:
       
Goodwill, net
    —  
Other intangibles, net
    148,853  
Derivative assets
    —  
Deferred financing costs, net of accumulated amortization of $3,329
    5,232  
Other
    —  
 
     
Total other assets
    154,085  
 
     
Total assets
  $ 1,873,050  
 
     
 
       
Liabilities and Partners’ Capital
       
 
       
Current liabilities:
       
Current portion of long-term debt and short-term borrowings
    39,282  
Accounts payable
    24,679  
Derivative liabilities
    9,821  
Payable to affiliates, net
    24,073  
Accrued expenses
    7,975  
Accrued interest
    319  
Deferred revenue
    —  
 
     
Total current liabilities
    106,149  
 
       
Long-term debt-
    313,577  
 
       
Other liabilities:
       
Derivative liabilities
    7,711  
Contractual obligations
    4,247  
Other
    23,845  
 
     
Total other liabilities
    35,803  
 
     
Total liabilities
    455,529  
 
     
 
       
Commitments and contingencies
       
 
       
Minority interest, affiliated company
    20,370  
 
       
Partners’ capital:-
       
Partners’ capital before accumulated other comprehensive loss
    1,413,461  
Accumulated other comprehensive loss
    (16,310 )
 
     
Total partners’ capital
    1,397,151  
 
     
Total liabilities and partners’ capital
  $ 1,873,050  
 
     

 



--------------------------------------------------------------------------------



 



ORION POWER NEW YORK, L.P. AND SUBSIDIARIES
STATEMENTS OF CONSOLIDATED OPERATIONS — AUDITED
Twelve Months Ending December 31, 2003
(Thousands of Dollars)

         
Operating revenue
  $ 666,659  
 
       
Operating expenses:
       
Fuel
    129,786  
Fuel — affiliates
    124,932  
Purchased power
    3,915  
Operation and maintenance
    108,599  
General and administrative
    8,825  
General and administrative recorded as non-cash capital contribution from
partners
    31,826  
Goodwill impairment
    485,039  
Taxes other than income taxes
    59,103  
Depreciation and amortization
    52,045  
 
     
Total operating expenses
    1,004,070  
 
     
 
       
Operating Income (loss)
    (337,411 )
 
       
Interest expense, net
    (26,789 )
 
       
Minority interest, affiliated company
    (1,879 )
 
     
 
       
Net income (loss)
  $ (366,079 )
 
     

 



--------------------------------------------------------------------------------



 



ORION POWER NEW YORK, L.P. AND SUBSIDIARIES
STATEMENTS OF CONSOLIDATED PARTNERS’ CAPITAL AND
COMPREHENSIVE INCOME (LOSS) — AUDITED
Twelve Months Ending December 31, 2003
(Thousands of Dollars)

                                      Orion Power New     Orion Power New    
Total Partners’     Comprehensive       York, GP, Inc.     York, LP, LLC    
Capital     Income (Loss)  
 
                               
Non-cash capital contribution of general and administrative expenses
    64       31,762       31,826          
Non-cash capital contribution of deferred financing costs
    15       7,460       7,475          
Non-cash capital contribution relating to the conversion of accounts payable to
capital
    20       9,880       9,900          
Capital contributions
    52       25,708       25,760          
Capital distributions
    (275 )     (137,062 )     (137,337 )        
Comprehensive loss:
                               
Net loss
    (732 )     (365,347 )     (366,079 )   $ (366,079 )
Other comprehensive income (loss):
                               
Deferred loss from cash flow hedges
    (9 )     (4,635 )     (4,644 )     (4,644 )
Reclassification of net deferred loss from cash flow hedges into net loss
    18       8,922       8,940       8,940  
 
                             
Comprehensive loss
                          $ (361,783 )            
Balance at December 31, 2003
  $ 2,796     $ 1,394,355     $ 1,397,151                        

 



--------------------------------------------------------------------------------



 



ORION POWER NEW YORK, L.P. AND SUBSIDIARIES
STATEMENTS OF CONSOLIDATED CASH FLOWS — AUDITED
Twelve Months Ending December 31, 2003
(Thousands of Dollars)

         
Cash flows from operating activities:
       
 
       
Net income (loss)
  $ (366,079 )
Adjustments to reconcile net income (loss) to net cash (used in) provided by
operating activities:
       
Capital contribution of allocated general and administrative Expenses
    31,826  
Goodwill impairment
    485,039  
Depreciation and amortization
    52,045  
Amortization of revaluation of interest rate swaps
    (4,815 )
Unrealized loss (gain) on derivative assets and liabilities
    1,933  
Amortization of deferred financing costs
    2,862  
Amortization of contractual rights and obligations
    10,759  
Minority interest
    1,879  
Change in assets and liabilities:
       
Restricted cash
    (583 )
Accounts receivable, net
    (10,349 )
Fuel inventory, materials and supplies
    (11,350 )
Prepaid expenses and other current assets
    4,442  
Accounts payable
    16,420  
Receivable/payable to affiliates, net
    (4,313 )
Accrued expenses
    787  
Accrued interest
    105  
Deferred revenue
    (1,902 )
Other long-term liabilities
    292  
 
     
Net cash (used in) provided by operating activities
    208,998  
 
     
 
       
Cash flows from investing activities:
       
Capital expenditures
    (34,945 )
 
     
Net cash used in investing activities
    (34,945 )
 
     
 
       
Cash flows from financing activities:
       
Contributions from partners
    25,760  
Distributions to partners
    (137,337 )
Payments on debt
    (17,663 )
Payments of deferred financing costs
    (590 )
 
     
Net cash used in financing activities
    (129,830 )
 
     
 
       
Net change in cash and cash equivalents
    44,223  
Cash and cash equivalents, beginning of period
    51,320  
 
     
Cash and cash equivalents, end of period
  $ 95,543  
 
     
Supplemental disclosure of cash flow information:
       
Cash paid for:
       
Interest (net of amounts capitalized)
  $ 27,599  
 
     

 



--------------------------------------------------------------------------------



 



ORION POWER NEW YORK, L.P. AND SUBSIDIARIES
CONSOLIDATED BALANCE SHEETS — UNAUDITED
Twelve Months Ending December 31, 2004
(Thousands of Dollars)

         
Assets
       
 
       
Current assets:
       
Cash and Cash Equivalents
    580  
Accounts Receivable, net
    45,085  
Materials and supplies
    10,676  
Fuel Inventory
    16,770  
Prepaid insurance and property taxes
    19,156  
Other current assets
    4,178  
 
     
Total current assets
    96,445  
 
       
Property, plant and equipment, net
    952,369  
 
       
Other Assets:
       
Intangibles
    70,663  
 
     
Total other assets
    70,663  
 
     
Total assets
    1,119,477  
 
     
 
       
Liabilities and Partners’ Capital
       
 
       
Current liabilities:
       
Accounts Payable
    6,798  
Current other taxes payable
    8,192  
Other current liabilities, net
    6,955  
 
     
Total current liabilities
    21,945  
 
       
Other liabilities:
       
Benefit obligations
    11,877  
Other
    7,825  
 
     
Total other liabilities
    19,702  
 
     
Total liabilities
    41,647  
 
     
 
       
Partners’ capital
       
Total partners’ capital
    1,077,830  
 
     
Total liabilities and partners’ capital
    1,119,477  
 
     

 



--------------------------------------------------------------------------------



 



ORION POWER NEW YORK, L.P. AND SUBSIDIARIES
STATEMENTS OF CONSOLIDATED OPERATIONS — UNAUDITED
Twelve Months Ending December 31, 2004
(Thousands of Dollars)

         
Operating revenue
  $ 625,831  
 
       
Operating expenses:
       
Fuel
    315,009  
Purchased power
    3,502  
Operation and maintenance
    104,023  
Taxes other than income taxes
    32,989  
Depreciation and amortization
    42,104  
 
     
Total operating expenses
    497,627  
 
     
 
       
 
     
Operating Income (loss)
  $ 128,203  
 
     

 



--------------------------------------------------------------------------------



 



Schedule 4.04(b)
Companies Financial Statements
ASTORIA GENERATING COMPANY, LP AND
ORION POWER OPERATING SERVICES ASTORIA, INC
Consolidating balance sheet — UNAUDITED
Twelve Months Ending December 31, 2004
(Thousands of Dollars)

         
Assets
       
 
       
Current assets:
       
Cash and cash equivalents
  $ 1,559  
Accounts receivable, net
    45,085  
Materials and supplies
    10,676  
Fuel Inventory
    16,770  
Prepaid insurance and property taxes
    19,156  
Other current assets
    4,179  
 
     
Total current assets
    97,424  
 
     
 
       
Property, plant and equipment, net
    952,369  
 
       
Other assets:
       
Other intangibles, net
    70,941  
Other
    (304 )
 
     
Total other assets
    70,636  
 
     
Total assets
  $ 1,120,430  
 
     
 
       
Liabilities and Partners’ Capital
       
Current liabilities:
       
Accounts payable
    6,775  
Taxes Payable
    4,989  
Other current liabilities
    2,965  
 
     
Total current liabilities
    14,729  
 
     
 
       
Other liabilities:
       
Benefits obligations
    11,877  
Other
    9,201  
 
     
Total other liabilities
    21,078  
 
     
Total liabilities
    35,807  
 
       
Partner’s capital
    1,084,623  
 
     
Total liabilities and partners’ capital
  $ 1,120,430  
 
     

 



--------------------------------------------------------------------------------



 



ASTORIA GENERATING COMPANY, LP AND
ORION POWER OPERATING SERVICES ASTORIA, INC
Statement of consolidating operations — UNAUDITED
Twelve Months Ending December 31, 2004
(Thousands of Dollars)

         
Operating revenues:
       
Revenues
  $ 625,831  
 
       
Operating expenses:
       
Fuel
    315,442  
Purchased Power
    3,069  
Operations and maintenance
    65,215  
Taxes other than income taxes
    33,857  
Depreciation and amortization
    42,104  
 
     
Total operating expenses
    459,687  
 
     
 
       
Operating income
    166,144  
 
       
 
     
Income Before Income Taxes
  $ 166,144  
 
     

 



--------------------------------------------------------------------------------



 



ASTORIA GENERATING COMPANY, LP AND
ORION POWER OPERATING SERVICES ASTORIA, INC
Consolidating balance sheet — UNAUDITED
Twelve Months Ending December 31, 2003
(Thousands of Dollars)

         
Assets
       
 
       
Current assets:
       
Cash and cash equivalents
  $ 36,224  
Accounts receivable, net
    38,003  
Materials and supplies
    9,162  
Fuel Inventory
    12,778  
Derivative assets
    2,796  
Prepaid insurance and property taxes
    878  
Other current assets
    4,178  
 
     
Total current assets
    104,020  
 
     
 
       
Property, plant and equipment, net
    977,413  
 
       
Other assets:
       
Other intangibles, net
    79,933  
Other
    23  
 
     
Total other assets
    79,956  
 
     
Total assets
  $ 1,161,388  
 
     
 
       
Liabilities and Partners’ Capital
       
Current liabilities:
       
Accounts payable
    17,547  
Current other taxes payable
    2,857  
Derivative liabilities
    1,216  
Other current liabilities
    3,492  
 
     
Total current liabilities
    25,113  
 
     
 
       
Other liabilities:
       
Benefits obligations
    11,141  
Other
    9,470  
 
     
Total other liabilities
    20,611  
 
     
Total liabilities
    45,724  
 
     
 
       
Partner’s capital
    1,115,664  
 
     
Total liabilities and partners’ capital
  $ 1,161,388  
 
     

 



--------------------------------------------------------------------------------



 



ASTORIA GENERATING COMPANY, LP AND
ORION POWER OPERATING SERVICES ASTORIA, INC
Statement of consolidating operations — UNAUDITED
Twelve Months Ending December 31, 2003
(Thousands of Dollars)

         
Operating revenues:
       
Revenues
  $ 549,140  
 
       
Operating expenses:
       
Fuel
    254,777  
Purchased Power
    2,878  
Operations and maintenance
    67,841  
Taxes other than income taxes
    35,786  
Depreciation and amortization
    40,380  
 
     
Total operating expenses
    401,661  
 
     
 
       
Operating income
    147,479  
 
       
 
     
Net Loss
  $ 147,479  
 
     

 



--------------------------------------------------------------------------------



 



ASTORIA GENERATING COMPANY, LP AND
ORION POWER OPERATING SERVICES ASTORIA, INC
Consolidating balance sheet — UNAUDITED
Twelve Months Ending December 31, 2002
(Thousands of Dollars)

         
Assets
       
 
       
Current assets:
       
Cash and cash equivalents
  $ 6,887  
Accounts receivable, net
    30,681  
Materials and supplies
    7,990  
Fuel Inventory
    3,385  
Derivative assets
    4,999  
Prepaid insurance and property taxes
    739  
Other current assets
    12,336  
 
     
Total current assets
    67,017  
 
     
 
       
Property, plant and equipment, net
    983,875  
 
       
Other assets:
       
Derivative assets -
    1,529  
Other intangibles, net
    89,753  
Other intangibles, net
    4,451  
 
     
Total other assets
    95,733  
 
     
Total assets
  $ 1,146,625  
 
     
 
       
Liabilities and Partners’ Capital
       
Current liabilities:
       
Accounts payable
    7,184  
Current other taxes payable
    128  
Deferred federal income taxes payable
    251  
Derivative liabilities
    2,533  
Other current liabilities
    11,291  
 
     
Total current liabilities
    21,386  
 
     
Long-term debt -
       
 
       
Other liabilities:
       
Derivative liabilities -
    488  
Benefits obligations
    9,255  
Other
    7,876  
 
     
Total other liabilities
    17,619  
 
     
Total liabilities
    39,005  
 
     
 
       
Partner’s capital
    1,107,620  
 
     
Total liabilities and partners’ capital
  $ 1,146,625  
 
     

 



--------------------------------------------------------------------------------



 



ASTORIA GENERATING COMPANY, LP AND
ORION POWER OPERATING SERVICES ASTORIA, INC
Statement of consolidating operations — UNAUDITED
For the period from February 19, 2002 ending December 31, 2002
(Thousands of Dollars)

         
Operating revenues:
       
Revenues
  $ 456,154  
 
       
Operating expenses:
       
Fuel
    186,523  
Purchased Power
    452  
Operations and maintenance
    47,886  
Taxes other than income taxes
    28,425  
Depreciation and amortization
    35,092  
 
     
Total operating expenses
    298,377  
 
     
 
       
Operating income (loss)
       
Revenue from investments in subs -
    157,777  
 
       
 
     
Net Loss
  $ 157,777  
 
     

 



--------------------------------------------------------------------------------



 



Schedule 4.04(c)
June 30, 2005 Balance Sheets
(unaudited)
ASTORIA GENERATING COMPANY, LP
Balance sheet — UNAUDITED
Six Months Ending June 30, 2005
(Thousands of Dollars)

         
Assets
       
 
       
Current assets:
       
Cash and cash equivalents
    2  
Accounts receivable, net
    100,041  
Materials and supplies
    11,989  
Fuel Inventory
    19,434  
Prepaid insurance and property taxes
    9,103  
Other current assets*
    3,000  
 
     
Total current assets
    143,567  
 
     
 
       
Property, plant and equipment, net
    939,974  
 
       
Other assets:
       
Other intangibles, net
    69,776  
Other deferred debits
    (159 )
Total other assets
    69,617  
 
     
Total assets
  $ 1,153,159  
 
     
 
       
Liabilities and Partners’ Capital
       
Current liabilities:
       
Accounts payable
    11,403  
Payable to affiliates
    34,507  
Accrued expenses
    265  
Other current liabilities
    2,135  
 
     
Total current liabilities
    48,311  
 
     
 
       
Other liabilities:
       
Benefits obligations
    12,520  
Other**
    9,510  
 
     
Total other liabilities
    22,030  
 
     
Total liabilities
    70,341  
 
     
 
       
Partner’s capital
    1,082,818  
 
     
Total liabilities and partners’ capital
  $ 1,153,159  
 
     

 

*   As of June 30, 2005, Other current assets includes an additional
$1.2 million.   **   As of June 30, 2005, Other liabilities includes an
additional $665,000.

 



--------------------------------------------------------------------------------



 



ASTORIA GENERATING COMPANY, LP
Statement of Operations — UNAUDITED
Six Months Ending June 30, 2005
(Thousands of Dollars)

         
Operating revenues:
       
Revenues
  $ 353,992  
 
       
Operating expenses:
       
Fuel
    115,561  
Fuel — affiliates
    81,313  
Purchased Power
    1,783  
Operations and maintenance
    50,724  
Taxes other than income taxes
    16,736  
Depreciation and amortization
    23,944  
 
     
Total operating expenses
    290,061  
 
     
 
       
Operating income)
    63,931  
 
       
 
     
Income before income taxes
  $ 63,931  
 
     

 



--------------------------------------------------------------------------------



 



ORION POWER OPERATING SERVICES ASTORIA, INC.
Balance sheet — UNAUDITED
Six Months Ending June 30, 2005
(Thousands of Dollars)

         
Assets
       
 
       
Current assets:
       
Cash and cash equivalents
    14  
 
       
 
     
Total current assets
    14  
 
     
 
       
Total assets
  $ 14  
 
     
 
       
Liabilities and Partners’ Capital
       
Current liabilities:
       
Accounts payable
    196  
Accrued expenses
    84  
Other current liabilities
    465  
 
     
Total current liabilities
    745  
 
     
 
       
Other liabilities:
       
Other
    1,300  
 
     
Total other liabilities
    1,300  
 
     
Total liabilities
    2,045  
 
     
 
       
Partner’s capital
    (2,031 )
 
     
Total liabilities and partners’ capital
  $ 14  
 
     

 



--------------------------------------------------------------------------------



 



ORION POWER OPERATING SERVICES ASTORIA, INC.
Statement of operations — UNAUDITED
Six Months Ending June 30, 2005
(Thousands of Dollars)

         
Operating revenues:
  $ —  
 
       
Operating expenses:
       
Operations and maintenance
    (2.1 )
 
       
Taxes other than income taxes
    2.1  
 
     
 
       
Total operating expenses
    0.0  
 
     
 
       
Operating income (loss)
    0.0  
 
       
 
     
Net Income
  $ 0  
 
     

 



--------------------------------------------------------------------------------



 



ASTORIA GENERATING COMPANY, LP
Balance sheet — UNAUDITED
Six Months Ending June 30, 2004
(Thousands of Dollars)

         
Assets
       
Current assets:
       
Cash and cash equivalents
    30,411  
Accounts receivable, net
    62,043  
Materials and supplies
    9,820  
Fuel Inventory
    9,363  
Prepaid insurance and property taxes
    1,313  
Other current assets
    7,493  
 
     
Total current assets
    120,445  
 
     
 
       
Property, plant and equipment, net
    964,820  
 
       
Other assets:
       
Other intangibles, net
    74,151  
Other deferred debits
    (70 )
 
       
 
     
Total other assets
    74,081  
 
     
Total assets
  $ 1,159,345  
 
     
 
       
Liabilities and Partners’ Capital
       
Current liabilities:
       
Accounts payable
    7,451  
Accrued expenses
    4,282  
Other current liabilities
    2,333  
 
     
Total current liabilities
    14,066  
 
     
 
       
Other liabilities:
       
Benefits obligations
    12,210  
Other
    9,770  
 
     
Total other liabilities
    21,981  
 
     
Total liabilities
    36,047  
 
     
Minority Interest -
       
 
       
 
     
Partner’s capital
    1,123,298  
 
     
Total liabilities and partners’ capital
  $ 1,159,345  
 
     

 



--------------------------------------------------------------------------------



 



ASTORIA GENERATING COMPANY, LP
Statement of operations — UNAUDITED
Six Months Ending June 30, 2004
(Thousands of Dollars)

         
Operating revenues:
       
Revenues
  $ 289,209  
 
       
Operating expenses:
       
Fuel
    79,351  
Fuel — affiliates
    60,136  
Purchased Power
    1,736  
Operations and maintenance
    37,270  
General and administrative - Taxes other than income taxes
    18,572  
Depreciation and amortization
    20,281  
 
     
Total operating expenses
    217,346  
 
     
 
       
Operating income
    71,863  
 
       
 
     
Income before income taxes
  $ 71,863  
 
     

 



--------------------------------------------------------------------------------



 



ORION POWER OPERATING SERVICES ASTORIA, INC
Balance sheet — UNAUDITED
Six Months Ending June 30, 2004
(Thousands of Dollars)

         
Assets
       
Current assets:
       
Cash and cash equivalents
  $ 2,096  
Accounts receivable, net
    3  
 
       
 
     
Total current assets
    2,099  
 
       
 
     
Total assets
  $ 2,099  
 
     
 
       
Liabilities and Partners’ Capital
       
Current liabilities:
       
Accounts payable
    157  
Accrued expenses
    10  
Other current liabilities
    310  
 
     
Total current liabilities
    478  
 
     
 
       
Other liabilities:
       
Other
    714  
 
     
Total other liabilities
    714  
 
     
Total liabilities
    1,192  
 
     
 
       
Partner’s capital
    907  
 
     
Total liabilities and partners’ capital
  $ 2,099  
 
     

 



--------------------------------------------------------------------------------



 



ORION POWER OPERATING SERVICES ASTORIA, INC
Statement of operations — UNAUDITED
Six Months Ending June 30, 2004
(Thousands of Dollars)

         
Operating revenues:
  $ —  
 
       
Operating expenses:
       
Operations and maintenance
    (2,033 )
Taxes other than income taxes
    1  
 
       
 
     
Total operating expenses
    (2,032 )
 
     
 
       
Operating income (loss)
    (2,032 )
 
     
 
       
Interest expense, net
       
 
     
Net Income
  $ (2,032 )
 
     

 



--------------------------------------------------------------------------------



 



Schedule 4.05(a)
Certain Company Liabilities
Under a New York Department of Environmental Conservation order, Astoria
Generating Station is required to evaluate certain technical changes to modify
its intake cooling systems. Depending on the outcome of the discussions
regarding the technical changes, if any, that are required to be implemented,
including the form of technology ultimately selected, it is estimated that it
will be required to make approximately $75 million in capital expenditures over
a four-year period in order to comply with this order. Astoria began
construction of an initial pilot intake structure in April 2005 and also
initiated steps to begin the determination of the extent, if any, of subsequent
intake structure modifications.

 



--------------------------------------------------------------------------------



 



Schedule 4.05(b)
Certain Developments
None

 



--------------------------------------------------------------------------------



 



Schedule 4.06
Litigation

1.   Arra Ashjian v. Orion Power Holdings, Inc. et al.   2.   James D. Lee v.
Astoria Generating Company, L.P. et al.   3.   Jamie Roldan and Elaine Roldan v.
Astoria Generating Company, L.P. et al.   4.   Robert J. Reidt v. Astoria
Generating Company, L.P. et al.   5.   Elsayed Eldoh v. Astoria Generating
Company, L.P. et al.   6.   The Utility Workers Union of America, Local 1-2 (the
“UWUA Local”) has informed Reliant Energy, Inc. (“Reliant”) by letters dated
February 4, 2005 and April 25, 2005, respectively, that, as a result of
Reliant’s change of the gas turbine operators’ shift schedules from a five-week
cycle to a six-week cycle at the Narrows Gas Turbine Facility without the gas
turbine operators’ consent, (1) the UWUA Local considers the shift change a
violation of the National Labor Relations Act and of the existing Collective
Bargaining Contract, (2) the UWUA Local’s General Counsel has been authorized to
file an Unfair Labor Practice Charge with the National Labor Relations Board
(the “NLRB”), and (3) the UWUA Local seeks to arbitrate the issue.   7.  
Workers Compensation Claim No. 205287218   8.   Workers Compensation Claim
No. 205263467   9.   Workers Compensation Claim No. 205298951   10.   Workers
Compensation Claim No. 205259489   11.   Workers Compensation Claim
No. 205267150   12.   Workers Compensation Claim No. 205278629   13.   Workers
Compensation Claim No. 205277087   14.   Workers Compensation Claim
No. 205289441

 



--------------------------------------------------------------------------------



 



Schedule 4.07
Compliance with Laws
1. New York State Department of Environmental Conservation Modified Order on
Consent DEC File No. CO2-19990430-28
There is a Modified Order on Consent with New York State Department of
Environmental Conservation for Astoria Generating Company, LP, covering
conditions at Astoria Station and Narrows. This Consent Order has been modified
four times.
The dates of 2007 and 2008 for the completion of the Repowering Project (which
will end the once-through cooling at the Astoria Station), will have to be
renegotiated with the New York State Department of Environmental Conservation
(“NYSDEC”) in order to be extended. The construction of the repowered intake
test bay commenced April 30, 2005, in accordance with modified provisions of the
Astoria Consent Order and the SPDES permit. The development and submittal of a
Final Action Plan for the intake of the existing once-through cooling system has
been stayed at this time.
2. New York State Department of Environmental Conservation March 30, 2005
Request for Information
The Astoria Station received a Request for Information (RFI) dated March 30,
2005 regarding the need for priority pollutant analyses and other information to
be used to support a BTA determination under 6NYCRR Part 704.5 and 40 CFR
Part 125.95. The original due date for submission of this material was May 30,
2005. NYSDEC approved a request to extend the submittal date to September 30,
2005. This work has been completed and will be submitted to NYSDEC on
September 30, 2005.
3. Repowering Extension of Expiration of Prevention of Significant Deterioration
(“PSD”) Air Quality Permit at Astoria Station
NYSDEC granted a request for extension of the expiration of the PSD Permit for
construction of the Repowering Project at the Astoria Station to June 9, 2006.
4. Extension of Expiration of Aeronautical Study at Astoria Station
The FAA granted a request for extension of the expiration of the aeronautical
study for the Repowering Project at the Astoria Station to December 16, 2005.
5. Astoria Mounded Tanks
A study of the viability of adding additional containment to the Astoria Mounded
Tanks was submitted to the NYSDEC and USEPA in July 2005. A study was submitted
to NYSDEC and USEPA on September 27, 2004 that addresses the adequacy of
containment for the existing configuration.

 



--------------------------------------------------------------------------------



 



6. Narrows Mounded Tanks
The current response to the Consent Order requires the retirement of mounded
tanks KER-4 and KER-5 at Narrows by the end of 2005. The tanks have been cleaned
and are awaiting NYSDEC approval to complete the retirement process.
7. Astoria Hazardous Waste Drain Line
Remediation of the drain line containing traces of PCB contamination, which was
discovered as during the closure of the former Hazardous Waste Storage Area,
will begin in the 4th Quarter 2005.
8. Astoria Exposure Assessment
Development of an exposure assessment that evaluates current and potential
exposures to contaminated media at the Astoria Station is required to be filed
with NYSDEC. Work on an assessment involving a possible leak discovered during
the cleaning of tank FO6-5 is underway. Submission of the findings of this
assessment to NYSDEC is expected in the 4th Quarter 2005.

 



--------------------------------------------------------------------------------



 



Schedule 4.07 — Attachment
List of Violations

                      Date   Facility   Agency   Event   Event Description  
Status / Resolution / Documentation
28-Oct-02
  Astoria   CNY- ECB   NOV   Failure to take sample of wastewater discharge  
Closed — $250 fine
 
                   
12/11/2002
  Astoria   NYDEC   NOV   2 NOVs for failure to submit a semi-annual report and
multiple quarterly monitoring reports   Closed — Final Consent Issued; penalty
of $18,500 paid.
 
                   
7/31/2002
  Astoria   NYDEC   Permit Limit
Exceedance   Oil and Grease exceedances from Outfalls 001 and 002. Exceedances
reported to NYSDEC on DMRs.   Closed — Final Consent Issued; penalty of $18,500
paid. — the Final Consent Order and penalty have been combined with the Title V
NOVs — see item dated 12/11/02.
 
                   
4/7/2004
  Astoria   NYDEC   NOV   Station received NOV via a letter pertaining to the
3/3/04 SPDES permit inspection stating the department had not received sample
results by required date of August 6, 2003.   Closed — Station submitted sample
results to the DEC on July 2, 2004; waiting confirmation of Department’s review
and acceptance of results.
 
                   
5/22/2004
  Astoria   ECB City of NY   NOV   Complaint regarding a contractors asbestos
abatement.   Closed — A hearing before the New York City Department of
Environmental Protection (NYCDEP) Environmental Control Board (ECB) was held on
11/16/04. The contractor was successful having one of the three violations
dismissed (the violation regarding plastic on the walls). The contractor paid a
fine of $6,000 for the two remaining violations. Reliant had already paid the
full amount of $9,000, prior to the hearing. The contractor will reimburse
Reliant the total $9,000, but will be setting up a meeting with the ECB to try
and get a “refund” for the $3,000 on the dismissed violation.
 
                   
15-May-03
  Narrows   NYC-DEP   Notice of Violation and Hearing   Aledged failure to file
the Community Right - to - Know inventory report (Tier II reports) for year 2002
by 03/01/03.   Closed — Jim Gregory appeared before the Environmental Control
Board on 07/16/03. Jim presented a copy of the inventory and transmittal letter
along with a copy of the cancelled check for Narrows. The Hearing Officer/Board
dismissed the issue. No written notice of dismissal was provided by the board.
No fine issued due to dismissal.
 
                   
09/28/04
Modification #3
05/21/03
Modification #2

07/06/01
Modification #1

09/11/00 Original
  Astoria, Gowanus and Narrows   NYSDEC   Consent Order   Orion Power accepted
all responsibilities of a multi-disciplinary Consent Order requiring remediation
and other corrective work as part of the divestiture transaction with ConEd,  
OPEN — Compliance activities continue with respect to remediation, opacity
reduction, tank repairs, and mitigation of cooling water intake impacts.

Appendix 1: Intake Structures and Thermal Discharges


•   Construction of a test portion of the intake structure began on April 30,
2005 in accordance with modified provisions of the Astoria Consent Order and the
SPDES permit.

Appendix 2: Tank Repairs/ Containment


•   Cleaned/ repaired two of four mounded tanks (Tank FO6-6 cleaning/ inspection
in-process)

•   Submitted a feasibility study to NYSDEC and USEPA in September 2004
evaluating the feasibility of secondary containment for the mounded
tanks...awaiting comments from agency.

Appendix 3: Opacity Reduction


•   An opacity reduction program is in place with Quarterly reporting
requirements.

Appendix 4: Pipeline Testing

 



--------------------------------------------------------------------------------



 



                      Date   Facility   Agency   Event   Event Description  
Status / Resolution / Documentation
 
                 
•   All required testing has been satisfactorily completed.

Appendix 5: Areas of Concern (AOCs)


•   Continue implementation of the Interim Corrective Measures (IRMs) in Area 3
of the Fuel Oil Tank Farm (FOTF) and Area 9 to address the presence of
free-phase product in the subsurface

•   Implement scope of work to address the presence of PCBs in the 12-inch
diameter storm sewer drain line associated with the former Astoria Hazardous
Waste Storage Area (HWSA).

•   Continue planning for investigating the Tank FO6-5 releases (small holes in
the bottom of Astoria Tank FO6-5).

•   NYSDEC issued Astoria complex-wide cleanup criteria Specific Areas of
Concern (AOCs) at Astoria require corrective measures

•   In a letter dated May 28, 2004 the NYSDEC indicated their acceptance of the
timeline for implementing the Final SCR recommendations for the AGS and the
methodology described for complying with the NYSDOH July 16, 2002 guidance
memorandum regarding carcinogenic polycyclic aromatic hydrocarbons (cPAHs).

•   Continue communications and coordination with the NYSDEC and NYSDOH
regarding the Final SCR Addendum (that includes the site-specific B(a)P action
level analysis and results).

•   A Work Plan to address soil impacts within Area 4 will be prepared following
receipt of the NYSDEC and NYSDOH written acceptance of a site-specific B(a)P
action level presented in the Final SCR Addendum.
 
                   
9-Dec-04
  Astoria   NYSDEC   Permit Limit
Exceedance   Grease & Oil (Weekly)   Closed — Oil absorbent pads and socks were
replaced at separator. Quarterly services of separator performed in early
February 2005.
 
                   
12-Dec-04
  Astoria   NYSDEC   Permit Limit
Exceedance   Grease & Oil (Weekly)   Open — Technical Services and Station
personnel are working on the following activities to address the exceedances.
Activities should be completed in the 4th Qtr. 2005.


•   Calculate the new orifice size for the OWS, and install.

•   Remove the discs from the check valves. Doing this will allow the floor
trenches to act as a reservoir for all units. Currently, the flow from 2,3 and 4
can back up into the floor trenches, but 5 must flow directly into the
separator.

•   Spec new sump pumps that will not emulsify an oil/water mix.

•   Determine whether the existing separator can have additional coalescing
plates installed. If not, modify the plate frame to accept additional plates
(weight of additional plates may be an issue)

•   Investigate the installation of a secondary coalescer (mesh pack) in the
existing separator.

•   Spec a skimmer for each sump.

•   Review the sampling protocol. The sample should be taken from the discharge
chamber of the separator rather than the discharge pipe.
 
                   
20-Dec-04
  Astoria   NYSDEC   Permit Limit
Exceedance   Grease & Oil (Weekly)   Open — Technical Services and Station
personnel are working on the following activities to address the exceedances.
Activities should be completed in the 4th Qtr. 2005.


•   Calculate the new orifice size for the OWS, and install.

•   Remove the discs from the check valves. Doing this will allow the floor
trenches to act as a reservoir for all units. Currently, the flow from 2,3 and 4
can back up into the floor trenches, but 5 must flow directly into the
separator.

•   Spec new sump pumps that will not emulsify an oil/water mix.

•   Determine whether the existing separator can have additional coalescing
plates installed. If not, modify the plate frame to accept additional plates
(weight of additional plates may be an issue)

•   Investigate the installation of a secondary coalescer (mesh pack) in the
existing separator.

•   Spec a skimmer for each sump.

•   Review the sampling protocol. The sample should be taken from the discharge
chamber of the separator rather than the discharge pipe.
 
                   
11-Jan-05
  Astoria   OPNY   Reportable Spill       Closed — A gallon of dieletric fluid
spilled onto a secondary containment from the C Phase of feeder 12G03K. The
spill was attributed to equipment failure.

 



--------------------------------------------------------------------------------



 



                      Date   Facility   Agency   Event   Event Description  
Status / Resolution / Documentation
5-Mar-05
  Astoria   USCG & NYDEC   Reportable Spill       Closed — 200 gallons of #6
Fuel Oil spilled on to the delivering barge, during fuel oil transfer to the
storage tanks.
 
                   
11-Apr-05
  Astoria   USEPA   Administrative   Failure to implement an SPCC Plan in
accordance with 40 CFR §112.7 and §112.8.   Closed — Written response to EPA was
provided on June 14, 2005.
 
                   
1-May-05
  Astoria   NYSDEC   Permit Limit
Exceedance   Grease & Oil (Daily) — There was one exceedance.   Open — The
exceedance was reported to NYSDEC in the monthly Discharge Monitoring Report
(DMR). No other correpondence.
 
                   
5-May-05
  Astoria   USGC & NYDEC   Reportable Spill   A hydraulic line leaked spattering
oil on the adjacent barge and dock area while system was active, approximately 8
oz. of hydraulic oil spilled. None of the oil entered the waterway.   Closed —
The hydraulic oil line was secured and the system will be drained for repair. A
courtesy notification was made to local agencies, but this was not a reportable
spill per regulation.
 
                   
18-Jun-05
  Narrows   National Response Center, USCG, NYSDEC and NYCDEP   Reportable Spill
  On 18 JUN 05 at approx. 0830 hours, Gas Turbine Operator Robert Rotelli
noticed a petroleum odor on the pier near NARROWS #1 gas turbine barge. Upon
further investigation, he observed a drip of oil coming through a dock drain
line into the water. The rate was about one drip every 15-30 seconds. A sheen
was observed on the surface of the water. There were no fuel oil systems in
operation at the time and the supply piping had been previously isolated. The
station was burning gas.   Closed — The station forces immediately deployed
absorbent materials in the water adjacent to the barge and pier. The One Hour
Responder, Ken’s Marine, was called to the site and placed additional absorbent
materials near the permanent containment boom. A vacuum truck was requested to
evacuate the isolated fuel oil piping. The estimated amount of fuel oil released
was ten gallons. No evidence was found to indicate that any oil had entered the
waterway outside of the boom. The drain port in the dock where the oil drip was
observed was packed with oil absorbent material. The next step is to put a plug
into the drain opening. The next step is to drain and remove the swivel joint
piping sections that connect the dock piping to the gas turbine barges for
inspection.

Notifications:

The incident was reported IAW the USCG Facility Response Plan. The phone call
list contains the details of the calls. At 1500 hours, the NYC Department of
Environmental Protection Emergency Response Investigator, Dennis Huacon, from
the Pollution Prevention Section arrived and made a brief site investigation. He
was satisfied with our efforts and said that this did not have any effect on NYC
facilities.
 
                   
24-Aug-05
  Gowanus   National Response Center, USCG, NYSDEC and NYCDEP   Reportable Spill
  Approximately one half gallon of turbine lube oil sprayed onto adjacent
surfaces on the power generation barge and dock surfaces. The incident was
caused by a small leak in the lube oil system. Additional absorbent material was
placed on the surface of the water as a contingency measure.   Open — Absorbent
material was placed on the surface of the water as a contingency measure. All
areas that had any evidence of lube oil spray were cleaned. Several feet of
wooden dock stringer that had oil on the surface was removed. The failed fitting
was replaced.Notifications in accordance with the station spill response plans
were made.

 



--------------------------------------------------------------------------------



 



Schedule 4.08
Material Contracts
(i) Standby Rate Agreement between Astoria Generating Company, L.P. and
Consolidated Edison Company of New York, Inc. dated April 10, 2003
     Master Power Purchase and Sale Agreement between Astoria Generating
Company, L.P. and Constellation Power Source, Inc. and confirmation dated
November 24, 2003
     Master Power Purchase and Sale Agreement between Astoria Generating
Company, L.P. and Dominion Energy Marketing, Inc. and confirmation dated
December 10, 2003
     Steam Price Letter Agreement between Astoria Generating Company, L.P. and
Consolidated Edison Company of New York, Inc. dated August 20, 1999
     Service Agreement for New York ISO Market Administration and Control Area
Services Tariff by and between the New York Independent System Operator and
Astoria Generating Company, L.P. dated September 15, 1999
     Fuel Oil Contract No. S40821 between Astoria Generating Company, L.P. and
Sunoco, Inc. (R&M) dated July 1, 2004
     Spot Fuel Oil purchase under the Trafigura contract dated as of
September 16, 2005, for the purchase of approximately 75,000 barrels of No. 6
Fuel Oil with 0.3 percent Sulfur high pour for the delivery period from
October 1, 2005 through October 31, 2005
(ii) Service Agreement for Firm Point-to-Point Transmission Service by and
between New York Independent System Operator and Astoria Generating Company,
L.P. dated September 15, 1999
     Service Agreement for Non-Firm Point-to-Point Transmission Service by and
between New York Independent System Operator and Astoria Generating Company,
L.P. dated September 15, 1999
     Master Storage and Product Handling Agreement No. 33-04-02-997 between
Sunoco, Inc. (R&M) and Astoria Generating Company, L.P. dated February 24, 2004
     Storage and Product Handling Agreement No. 36-01-04-799 (Standard Terms and
Conditions Revision) between Sunoco, Inc. (R&M) and Astoria Generating Company,
L.P. dated March 5, 2004
     Service Agreement for Non-Core Transportation Service for Electric
Generation between Astoria Generating Company, L.P. and The Brooklyn Union Gas
Company d/b/a Key Span Energy Delivery New York dated December 22, 2000

 



--------------------------------------------------------------------------------



 



     Gas Transportation and Balancing Services Agreement between Astoria
Generating Company, L.P. and Consolidated Edison Company of New York, Inc. dated
August 19, 1999, First Amendment to Gas Transportation and Balancing Services
Agreement dated August 19, 1999, Letter Agreement Amending Gas Transportation
and Balancing Services Agreement, dated May 10, 2002
     Service Agreement for Non-core Transportation Service for Electric
Generation between Astoria Generating Company, L.P. and The Brooklyn Union Gas
Company (d/b/a Key Span Energy Delivery New York) dated October 25, 2002
(iii) Astoria Continuing Site Agreement between Astoria Generating Company, L.P.
and Consolidated Edison Company of New York, Inc. dated March 2, 1999
     Gowanus Continuing Site Agreement between Astoria Generating Company, L.P.
and Consolidated Edison Company of New York, Inc. dated March 2, 1999
     Narrows Continuing Site Agreement between Astoria Generating Company, L.P.
and Consolidated Edison Company of New York, Inc. dated March 2, 1999
     Operating Agreement dated as of January 5, 1981, by and between the Power
Authority of the State of New York, a corporate municipal instrumentality of the
State of New York, and ConEd
     Agreement Amending Operating Agreement dated as of August 18, 1999, by and
between the Power Authority of the State of New York, a corporate municipal
instrumentality of the State of New York, and ConEd
     Assignment and Assumption Agreement of Operating Agreement dated as of
August 20, 1999, by and between Astoria Generating Company LP and ConEd
(iv) None
(v) Cartridge Filter Technology Development, License, and Assignment Agreement
among Reliant Energy, Inc. (f/k/a Reliant Resources, Inc.) and by its
Subsidiaries, Orion Power Holdings, Inc. and Astoria Generating Company, L.P.
and Gunderboom, Inc. dated April 21, 2003
     Professional Services Agreement between Astoria Generating Company, L.P.
and Gunderboom, Inc. dated April 21, 2003, as amended
     Time Charter of the Barge Hatteras between Astoria Generating Company, L.P.
and Penn Maritime, Inc. dated April 15, 2004
     Amendment to Time Charter of the Barge Hatteras between Astoria Generating
Company, L.P. and Penn Maritime, Inc. dated January 18, 2005

 



--------------------------------------------------------------------------------



 



(vi) None
(vii) None
(viii) None
(ix) None
(x) Collective Bargaining Contract
(xi) None
(xii) None
(xiii) None
(xiv) None
(xv) Agreement of Limited Partnership of Astoria Generating Company, L.P. dated
April 19, 2000
     Second Amended and Restated Agreement of Limited Partnership of Astoria
Generating Company, L.P. dated December 22, 2004
     Second Restated Certificate of Incorporation of Orion Power New York GP,
Inc. dated December 22, 2004
     Second Amended and Restated Agreement of Limited Partnership of Orion Power
New York, L.P. dated December 22, 2004
     Amended and Restated Limited Liability Company Agreement of Orion Power New
York LP, LLC dated December 22, 2004
     Second Amended and Restated Certificate of Formation of Orion Power
Capital, LLC
(xvi) A-10 Dock Sublicense Agreement between Astoria Gas Turbine Power, LLC and
Astoria Generating Company, L.P. dated August 25, 2005
     A-0 Dock License between Astoria Generating Company, L.P. and Consolidated
Edison Company of New York, Inc. dated August 20, 1999
     A-10 Dock License between Astoria Generating Company, L.P. and Consolidated
Edison Company of New York, Inc. dated August 20, 1999
     Astoria Declaration of Subdivision Easements Agreement by Consolidated
Edison Company of New York, Inc. dated June 16, 1999

 



--------------------------------------------------------------------------------



 



     Amended and Restated Astoria Declaration of Easements Agreement by
Consolidated Edison Company of New York, Inc. dated June 25, 1999
     Gowanus Declaration of Easements Agreement by Consolidated Edison Company
of New York dated July 20, 1999, Amended and Restated by and between
Consolidated Edison Company of New York, Inc. and Astoria Generating Company,
L.P. dated August 19, 1999
     Amended and Restated Narrows Declaration of Easements Agreement by and
between Consolidated Edison Company of New York, Inc. and Astoria Generating
Company, L.P. dated August 19, 1999
     Gowanus Declaration of Subdivision Easements Agreement by Consolidated
Edison Company of New York, Inc. dated July 20, 1999
     Secondary Access Agreement by and between Consolidated Edison Company of
New York, Inc. and Astoria Generating Company, L.P. dated August 20, 1999
     Assignment and Assumption Agreement by and between Consolidated Edison
Company of New York, Inc. and Astoria Generating Company, L.P. dated August 20,
1999
     Assignment and Assumption of Narrows Easement by and between Consolidated
Edison Company of New York, Inc. and Astoria Generating Company, L.P. dated
August 20, 1999
     Operating Agreement by and between Power Authority of the State of New York
and Consolidated Edison Company of New York, Inc. dated August 18, 1999, as
amended
     1999 Narrows Easement Agreement by and between Consolidated Edison Company
of New York and the People of the State of New York, Inc. dated August 5, 1999
     Astoria Zoning Lot Development Agreement by and between Consolidated Edison
Company of New York, Inc. and Astoria Gas Turbine Power, LLC dated June 25, 1999
     Gowanus Zoning Lot Development Agreement by and between Consolidated Edison
Company of New York, Inc. and Astoria Gas Turbine Power, LLC dated June 25, 1999
     Gowanus Zoning Lot Development Agreement by and between Consolidated Edison
Company of New York, Inc. and Astoria Generating Company, L.P. dated August 20,
1999
(xvii) ConEd Agreement
(xviii) None
(xix) None

 



--------------------------------------------------------------------------------



 



Matters disclosed under particular subsections shall constitute disclosures for
all purposes under this Schedule.

 



--------------------------------------------------------------------------------



 



Schedule 4.08(c)
Indemnification Claims Under the ConEd Agreement
None

 



--------------------------------------------------------------------------------



 



Schedule 4.09
Taxes
4.09(c)
Empire Zone Credits claimed on Astoria LP’s 2003 New York State income tax
return are currently under review by the New York State Department of Taxation
and Finance. This review process is consistent with the review being undertaken
by the Department of Taxation and Finance of all entities claiming real estate
property tax credits under the Empire Zone Program.
Astoria LP New York State sales & use tax audit. Audit Period: December 1, 2002
through August 31, 2005.
Seller’s consolidated group was audited by the IRS for the short tax period from
January 1, 2002 to February 19, 2002 as the result of filing a Form 1139 net
operating loss (“NOL”) carryback from that period to its December 31, 1999 and
December 31, 2000 consolidated tax years. That audit resulted in proposed
adjustments to the NOL in the aggregate amount of not less than $9,700,000, and
those adjustments have been protested by the Seller. That protest is currently
awaiting action by the IRS Appellate Conferee in Houston, TX.
Additionally, a Form 1139 NOL carryback of Seller’s portion of a CenterPoint
Energy, Inc. (“CenterPoint”) consolidated NOL for CenterPoint’s tax year ended
December 31, 2002 to Seller’s consolidated tax years December 31, 2000 and
December 31, 2001 was audited by the IRS.
Guarantor is currently under audit by the IRS as the result of a Form 1139 filed
to carryback an NOL from its October 10, 2001 to December 31, 2002 short tax
year to CenterPoint’s consolidated December 31, 1998 tax year. Seller was
included in Guarantor’s federal consolidated income tax return for its
October 1, 2002 to December 31, 2002 short tax year. This audit is currently in
the factual request stage, and no proposed adjustments have been issued at this
time.
CenterPoint is currently under audit by the IRS for its consolidated tax year
ending December 31, 2002, for parts of which Seller and Guarantor were members
of that consolidated group (for the period from February 20, 2002 to
September 30, 2002 with respect to Seller, and for the period from January 1,
2002 to September 30, 2002 with respect to Guarantor).
4.09(d)
IRS Form 872, Consent to Extend the Time to Assess Tax, executed by Orion Power
Holdings, Inc. & Subsidiaries, on July 20, 2005, to extend the statutory period
of limitations for the assessment of federal income tax for the taxable period
ended February 19, 2002, until September 15, 2006.

 



--------------------------------------------------------------------------------



 



4.09(e)
Tax Allocation Agreement By and Among Reliant Energy, Incorporated (now
CenterPoint) and its Affiliated Companies and Reliant Resources, Inc. (now
Reliant Energy, Inc.) and its Affiliated Companies effective as of December 31,
2000.
Orion Power Holdings, Inc. & Subsidiaries are subject to Treasury Regulation §
1.1502-6 or similar provision of state Law with respect to the taxable period
February 20, 2002 through September 30, 2002, during which period they were
included in the consolidated federal income tax return (and the state income Tax
Returns of any state that permits consolidated, combined or unitary income Tax
Returns, if any) of CenterPoint for its taxable year ended December 31, 2002.
Tax Sharing Agreement dated effective as of October 1, 2002, by and among
Reliant Energy, Inc., and each other affiliated entity listed on Schedule A
thereto

 



--------------------------------------------------------------------------------



 



Schedule 4.10(a)
Employee Benefit Plans; ERISA
Company Plan
Astoria Generating Company, L.P. Retirement Plan (Plan #005)
Seller Plans sponsored, maintained or contributed to by a Company
401(k) Plans
Orion Power Holdings, Inc. 401(k) Savings Plan (Plan #010)
Reliant Energy, Inc. Savings Plan (Plan #001)
Severance Plans
Reliant Energy, Inc. 2003 Involuntary Severance Benefits Plan for Employees With
Annual Base Pay Less Than $150,000 As Amended and Restated Effective June 1,
2004
Reliant Energy, Inc. 2003 Involuntary Severance Benefits Plan for Employees With
Annual Base Pay At Least $150,000 But Less Than $200,000 As Amended and Restated
Effective June 1, 2004
Health and Welfare Plans
Reliant Energy, Inc. Group Welfare Benefits Plan — see attached for vendors and
eligible groups.
Incentive Plans
Reliant Energy, Inc. Annual Incentive Compensation Plan
Reliant Energy, Inc. 2002 Stock Plan
Reliant Energy, Inc. Employee Stock Purchase Plan
Power of One Incentive Plan
Bonus incentive plans as set forth in Collective Bargaining Agreement

 



--------------------------------------------------------------------------------



 



Schedule 4.10(a) — Attachment

              Plan/Vendor   Plan Type   Covered Employees   Funding
MEDICAL
           
Aetna POS (fully insured)
  Medical   Local 1 & 2   Fully insured
CareFirst BCBS
  PPO Plan 5 ($14 Co-pay)   Local 1 & 2   Self insured
CareFirst BCBS
  Build-Your-Own EPO/PPO   Non Bargaining   Self insured  
MENTAL HEALTH
           
Magellan
  Managed Mental Health   Non Bargaining
Local 1 & 2
All except Aetna POS   Self insured
EAP
      Non Bargaining   Self insured
PRESCRIPTION
           
Caremark
  Prescription Drugs   Non Bargaining
Local 1 & 2   Self insured
DENTAL
           
Delta Dental
  PPO   Non Bargaining
Local 1 & 2   Self insured
VISION
           
Vision Service Plan
  Vision   Non Bargaining
Local 1 & 2   Self insured
WELFARE
           
Prudential — Life, AD&D
  Life — Basic   Non Bargaining — 1X up to $300,000
Local 1 & 2 — $40,000   Full insured
 
  AD&D — Basic   Local 1 & 2 — $40,000   Full insured
Cigna
  BTA (includes rider
for felonious assault
coverage)   Non Bargaining — $200,000 Local 1 & 2 — 4x up to $350,000   Full
insured
UNUM
  State Disability   Non Bargaining
Local 1 & 2   Full insured
UNUM — LTD
  LTD   Non Bargaining
Local 1 & 2   Full insured
ADMINISTRATION
           
Hewitt
  Your Benefit Resources
866-520-3285   Non Bargaining
Local 1 & 2    
OTHER
           
Section 125 Plan
  Pretax deductions. FSA’s — dependent and medical   Non Bargaining   $5,000
dependent
$5,000 health
 
      Local 1 & 2   $5,000 dependent
$5,000 health

 



--------------------------------------------------------------------------------



 



Schedule 4.10(c)
Employee Benefit Matters
None

 



--------------------------------------------------------------------------------



 



Schedule 4.10(d)
Company Plan Trigger Events
None

 



--------------------------------------------------------------------------------



 



Schedule 4.12
Environmental Matters
     The environmental obligations disclosed in the documents listed on this
Schedule 4.12 are incorporated herein by reference.
1. Consent Order
There is a Modified Order on Consent with New York State Department of
Enviornmental Conservation for Astoria Generating Company, LP, covering
conditions at Astoria Station and Narrows. This Consent Order has been modified
four times.

  a.   Consent Order issued to Astoria Generating Company, L.P. (DEC Index No.
C02-19990430-28, dated September 11, 2000).     b.   Modification to Consent
Order issued to Astoria Generating Company, L.P. (DEC Index No. C02-19990430-28,
dated July 16, 2001).     c.   Modification to Consent Order issued to Astoria
Generating Company, L.P. (DEC Index No. C02-19990430-28, dated May 20, 2003).  
  d.   Modification to Consent Order issued to Astoria Generating Company, L.P.
(DEC Index No. C02-19990430-28, dated September 28, 2004).     e.   Modification
to Consent Order issued to Astoria Generating Company, L.P. (DEC Index
No. C02-19990430-28, dated May 31, 2005).

The dates of 2007 and 2008 for the completion of the proposed Repowering Project
at the Astoria Station (which will end the once-through cooling at the Astoria
Station), will have to be renegotiated with the New York State Department of
Environmental Conservation (“NYSDEC”) in order to be extended. The construction
of the repowered intake test bay commenced April 30, 2005, in accordance with
modified provisions of the Astoria Consent Order and the SPDES permit. The
development and submittal of a Final Action Plan for the intake of the existing
once-through cooling system has been stayed at this time.
2. New York State Department of Environmental Conservation March 30, 2005
Request for Information
The Astoria Station received a Request for Information (RFI) dated March 30,
2005 regarding the need for priority pollutant analyses and other information to
be used to support a BTA determination under 6NYCRR Part 704.5 and 40 CFR
Part 125.95. The original due date for submission of this material was May 30,
2005. NYSDEC approved a request to extend the submittal date to September 30,
2005. This work has been completed and will be submitted to NYSDEC on
September 30, 2005.
3. Extension of Expiration of Prevention of Significant Deterioration (“PSD”)
Air Quality Permit at Astoria Station
NYSDEC granted a request for extension of the expiration of the PSD Permit for
construction of the Repowering Project at the Astoria Station to June 9, 2006.

 



--------------------------------------------------------------------------------



 



4. Extension of Expiration of Aeronautical Study at Astoria Station
The FAA granted a request for extension of the expiration of the aeronautical
study for the Repowering Project at the Astoria Station to December 16, 2005.
5. Astoria Mounded Tanks
A study of the viability of adding additional containment to the Astoria Mounded
Tanks was submitted to the NYSDEC and USEPA in July 2005. A study was submitted
to NYSDEC and USEPA on September 27, 2004 that addresses the adequacy of
containment for the existing configuration.
6. Narrows Mounded Tanks
The current response to the Consent Order requires the retirement of mounded
tanks KER-4 and KER-5 at Narrows by the end of 2005. The tanks have been cleaned
and are awaiting NYSDEC approval to complete the retirement process.
7. Astoria Hazardous Waste Drain Line
Remediation of the drain line containing traces of PCB contamination, which was
discovered as during the closure of the former Hazardous Waste Storage Area,
will begin in the 4th Quarter 2005.
8. Astoria Exposure Assessment
Development of an exposure assessment that evaluates current and potential
exposures to contaminated media at the Astoria Station is required to be filed
with NYSDEC. Work on an assessment involving a possible leak discovered during
the cleaning of tank FO6-5 is underway. Submission of the findings of this
assessment to NYSDEC is expected in the 4th Quarter 2005.
9. Independent Technical Review, Orion Power New York LP’s Acquisition of New
York Thermal Generation Assets, Stone & Webster Management Consultants, Inc.,
July 1999, but only to the extent related to environmental matters.
10. Independent Technical Review, Orion Power New York, LP Thermal Assets,
September 4, 2002, Stone & Webster Consultants, Inc., but only to the extent
related to environmental matters.
11. The attachment to Schedule 4.07 is incorporated herein by reference.
12. ConEd Agreement and related documents.

 



--------------------------------------------------------------------------------



 



Schedule 4.13(a)
Intellectual Property
1. Sellers and Reliant Energy, Inc. own certain proprietary technology relating
to cartridge filtrations systems, including the technology represented in
Sellers’ application for a United States patent entitled “Cooling Water Intake
Cartridge Filter for Industry” filed May 22, 2002 (U.S. Provisional Patent
Application Serial No. 6-/305,542 filed July 13, 2001) which has been licensed
to Gunderboom, Inc. pursuant to the Cartridge Filter Technology Development,
License, and Assignment Agreement between Reliant Resources, Inc. and by its
Subsidiaries, Orion Power Holdings, Inc. and Astoria Generating Company, L.P.
and Gunderboom, Inc. dated April 21, 2003.
2. The licenses for the following software used by Astoria L.P. are held by a
Non-Company Affiliate:
ABB Ranger
Trader.ems
Fuels Management System
Commercial Operations & Support
Air Bulk Sampling System
ATRisk
“Comprehensive Allowance Management System”
Capital Project Management System
CTAM Web
Drawings Index
EGIS
EGIS Portal
PG&S Web
Engineering Status (Project Management System)
Generation Performance and Reliability
Miss Opportunity Revenue
Outage Scheduling System
Outage Scheduling Optimization
Root Cause Analysis
SharePoint Document Management System
Station / Unit Information Database
RedTag
IFIX & PI Data Feeds (ODBC)
CT Scheduling Rate Program
Dispatch Simulator
Station Planning & Opportunity Tool
Weather Scraper
Allowance Tracking Workstation
Contractor Time and Material
Employee Training & Certification System
GenFuel Tracking
GenFuel — labvantage — interface
Mobile Maintenance Services System
PAXiT
Plantware 32
Primavera
Process Mapping Application
SCT Banner Fuels System
Tool Hound
Welders Qualification System (WQS)
NYISO Bid Tool
NYISO Settlements
SAP
MS Office

 



--------------------------------------------------------------------------------



 



Schedule 4.16
Insurance Policies
Reliant Energy Schedule of Policies
Reliant spin off from CenterPoint Energy effective in 2002, so separate policies
not written until 2002

                                                                               
                  “Companies”                         Limits              
Policy   Policy   named Type of Policy   Status   Coverage   Insurer   Limits  
Deductible   Utilized   Policy Number   Insured Name   Begin   End   insured?
Auto Liability
  Excluded   Fronting policy — auto liability   Liberty Mutual   2000000  
2000000   N/A   AS1-691004228-012   Reliant Resources, Inc.   1/1/2002  
1/1/2003    
 
                                               
Auto Liability
  Excluded   Fronting policy — auto liability   Liberty Mutual   2000000  
2000000   N/A   AS1-691004228-013   Reliant Resources, Inc.   1/1/2003  
1/1/2004    
 
                                               
Auto Liability
  Excluded   Fronting policy — auto liability   Liberty Mutual   2000000  
2000000   N/A   AS1-691004228-014   Reliant Resources, Inc.   1/1/2004  
1/1/2005    
 
                                               
Auto Liability
  Excluded   Fronting policy — auto liability   Liberty Mutual   2000000  
2000000   N/A   AS1-691004228-015   Reliant Energy, Inc.   1/1/2005   1/1/2006  
 
 
                                               
Commercial General
Liability
  Excluded   Fronting Policy -
Commercial General
Liability   Liberty Mutual   $2,000,000 each occurrence for general liability
and personal and advertising, and products liability $2,000,000 aggregate  
Fronting Policy — $2,000,000 deductible   N/A   TB1-691-004228-022   Reliant
Resources, Inc.   1/1/2002   1/1/2003    
 
                                               
Commercial General
Liability
  Excluded   Fronting Policy -
Commercial General
Liability   Liberty Mutual   $2,000,000 each occurrence for general liability
and personal and advertising, and products liability $2,000,000 aggregate  
Fronting Policy — $2,000,000 deductible   N/A   TB1-691-004228-023   Reliant
Resources, Inc.   1/1/2003   1/1/2004    
 
                                               
Workers’ Compensation
  Excluded   Workers’ Compensation coverage including Employer’s Liability,
USL&H, OCS, FELA Large Deductible Program   Liberty Mutual   Workers’
Compensation — statutory Employer’s Liability — $500,000 each accident, bodily
injury by disease; policy limit bodily injury by disease; each person   $500,000
each accident   N/A   WA-69D-004228-032   Reliant Resources, Inc.   1/1/2002  
1/1/2003    
 
                                               
Workers’ Compensation
  Excluded   Workers’ Compensation coverage including Employer’s Liability,
USL&H, OCS, FELA Large Deductible Program   Liberty Mutual   Workers’
Compensation — statutory Employer’s Liability — $1,000,000 each accident, bodily
injury by disease; policy limit bodily injury by disease; each person Maritime
Coverage — $1,000,000 each accident, bodily injury by disease; policy limit
bodily   $500,000 each accident   N/A   WA-69D-004228-033   Reliant Resources,
Inc.   1/1/2003   1/1/2004    

 



--------------------------------------------------------------------------------



 



                                                                               
                  “Companies”                         Limits              
Policy   Policy   named Type of Policy   Status   Coverage   Insurer   Limits  
Deductible   Utilized   Policy Number   Insured Name   Begin   End   insured?
Workers’ Compensation
  Excluded   Workers’ Compensation coverage including Employer’s Liability,
USL&H, OCS, FELA Large Deductible Program   Liberty Mutual   Workers’
Compensation — statutory Employer’s Liability — $1,000,000 each accident, bodily
injury by disease; policy limit bodily injury by disease; each person Maritime
Coverage — $1,000,000 each accident, bodily injury by disease; policy limit
bodily   $500,000 each accident   N/A   WA-69D-004228-034   Reliant Resources,
Inc.   1/1/2004   1/1/2005    
 
                                               
Workers’ Compensation
  Excluded   Workers’ Compensation coverage including Employer’s Liability,
USL&H, OCS, FELA Large Deductible Program   Liberty Mutual   Workers’
Compensation — statutory Employer’s Liability — $1,000,000 each accident, bodily
injury by disease; policy limit bodily injury by disease; each person Maritime
Coverage — $1,000,000 each accident, bodily injury by disease; policy limit
bodily   $500,000 each accident   N/A   WA-69D-004228-035   Reliant Energy, Inc.
  1/1/2005   1/1/2006    
 
                                               
Commercial Crime
  Excluded   Form A — Employee Dishonesty Form B — Forgery or Alteration Form C
— Theft, Destruction and Disappearance Form D — Robbery and Safe Burglary Form E
— Computer Fraud & Funds Transfer Fraud   Continental
Casualty Company   $25,000,000 per occurrence   $100,000 per claim   0  
169849394   Reliant Resources, Inc.   3/15/2002   3/15/2003    
 
                                               
Commercial Crime
  Excluded   Form A — Employee Dishonesty Form B — Forgery or Alteration Form C
— Theft, Destruction and Disappearance Form D — Robbery and Safe Burglary Form E
— Computer Fraud & Funds Transfer Fraud   Continental
Casualty Company   $15,000,000 per occurrence   $1,000,000 each wrongful
act   0   267852841   Reliant Resources, Inc.   3/15/2003   3/15/2004    
 
                                               
Commercial Crime
  Excluded   Form A — Employee DishonestyForm B — Forgery or AlterationForm C —
Theft, Destruction and DisappearanceForm D — Robbery and Safe BurglaryForm E —
Computer Fraud & Funds Transfer Fraud   Continental
Casualty Company   $15,000,000 per occurrence   $1,000,000 each wrongful
act   0   267852841   Reliant Resources, Inc.   3/15/2004   3/15/2005      
Commercial Crime
  Excluded   Insuring Agreement 1 — Employee Dishonesty Insuring Agreement 2 —
Forgery or Alteration Insuring Agreement 3 — Inside Premises — Money and
Securities Insuring Agreement 4 — Inside Premises — Robbery and Safe Burglary
Insuring Agreement 5 — Outside th   American Home Assurance Co.   $15,000,000
per occurrence   $1,000,000 each wrongful
act   0   4907553   Reliant Energy, Inc.   3/15/2005   3/15/2006    

 



--------------------------------------------------------------------------------



 



                                                                               
                  “Companies”                         Limits              
Policy   Policy   named Type of Policy   Status   Coverage   Insurer   Limits  
Deductible   Utilized   Policy Number   Insured Name   Begin   End   insured?
Directors &
Officers Liability
  Excluded   Primary directors & officers liability A) Pays the loss of
directors and officers for any actual or alleged wrongful act. B) Pays the loss
of company to the extent that the company has indemnified the directors and
officers. In addition, pays the loss   Various   $110,000,000 per loss and in
annual aggregate for both coverages A&B combines, including defense costs.   $0
for individuals
$1,000,000 corporate   0     D 2106A1A02     Reliant Resources, Inc.   3/15/2002
  3/15/2003    
 
                                               
Directors &
Officers Liability
  Excluded   Primary directors & officers liability A) Pays the loss of
directors and officers for any actual or alleged wrongful act. B) Pays the loss
of company to the extent that the company has indemnified the directors and
officers. In addition, pays the loss   Various   $110,000,000 per loss and in
annual aggregate for both coverages A&B combines, including defense costs.   $0
for individuals
$10,000,000 corporate   0     D 2106A1A02     Reliant Resources, Inc.  
3/15/2003   3/15/2004    
 
                                               
Directors &
Officers Liability
  Excluded   Primary directors & officers liability A) Pays the loss of
directors and officers for any actual or alleged wrongful act. B) Pays the loss
of company to the extent that the company has indemnified the directors and
officers. In addition, pays the loss   Various   $110,000,000 per loss and in
annual aggregate for both coverages A&B combines, including defense costs.   $0
for individuals
$10,000,000 corporate   0     D 2106A1A04     Reliant Resources, Inc.  
3/15/2004   3/15/2005    
 
                                               
Directors &
Officers Liability
— Side A only
  Excluded   Classic A-Side
Management Liability   XL Specialty   $25,000,000 aggregate each policy period
(including defense expenses) This coverage sits excess of D&O program which
provides $135,000,000 in limits   N/A   0   ELU088418-05   Reliant Energy, Inc.
  3/15/2005   3/15/2006    

 



--------------------------------------------------------------------------------



 



                                                                               
                  “Companies”                         Limits              
Policy   Policy   named Type of Policy   Status   Coverage   Insurer   Limits  
Deductible   Utilized   Policy Number   Insured Name   Begin   End   insured?
Cleanup Cost Cap
Policy
  Assigned   Clean up costs at covered location pursuant to remedial action plan
or beyond the boundaries of a covered location if such cleanup costs are
incurred in the cleanup of pollutants which originated from those in a cleanup
at a covered location pursuant to the remedial action plan. Insured must provide
progress reports on a quarterly basis.   Commerce and Industry Insurance Co.  
$100,000,000
Retroactive Date: 7/29/99   $9,956,614 self insured retention; To be amended by
endorsement to $8,956,614 due to dropping School Street   $3,585,182 which
included School Street; Corrected to $1,920,291 by dropping School Street   CCC
808 67 03   Reliant Energy, Inc.   7/29/1999   7/29/2009   Yes
 
                                               
Environmental
  Excluded   CLAIMS MADE POLICY   American Intl Specialty Lines Ins. Co.  
$25,000,000 each incident and aggregate per coverage   10% of the loss, subject
to a minimum deductible of $5,000 and a maximum deductible of $25,000. Business
interruption eductible of 72 hours plus 10% of the loss.   0   PLS 6191030  
Reliant Resources, Inc.   5/12/2000   5/12/2003    
 
                                               
Environmental
  Excluded   PERTAINS TO ORION
POWER NEW YORK   American Intl Specialty Lines Ins. Co.   $25,000,000 each
incident and aggregate for Coverages G & H $25,000,000 each incident and
$50,000,000 aggregate for Coverages A,B,C,D,E,F.I Limits are shared for entire
policy term and are shared with Policy # 4763667 for Orion Power Holdings  
$1,000,000 each incident
for coverages A,C,D,F,G,H
$250,000 deductible for
coverages B,E,I   0   PLS 6191030   Reliant Resources, Inc.   5/12/2003  
4/28/2005    
 
                                               
Pollution Liability
  Excluded   CLAIMS MADE POLICY — PERTAINS TO ORION POWER NEW YORK FACILITIES  
Commerce and Industry Insurance Co.   $100,000,000 each incident limit
$100,000,000 aggregate for coverages A.B.C.D.E.F $100,000,000 aggregate for
coverages G,H,I   Coverages A,B,C,D,E,F prior to 7/29/99 — $1,000,000 Coverages
A,B,C,D,E,F after 7/19/99 — $250,000 East Syracuse and Hydroelectric Facilities
— $100,000 Aggregate deductible of $5,000,000 applies to coverages A,B,C,D,E,F  
0   PLS 808 67 02   Orion Power Holdings   7/29/1999   7/29/2004    
 
                                               
Pollution Liability
  Excluded   Coverages A,B,C,D,E, F,I— $100,000 —Applies to OPMW   American Intl
Specialty Lines Ins. Co.   $50,000,000 each incident$50,000,000 section
aggregate for A — F$50,000,000 section aggregate for G-L$50,000,000 policy
aggregate   $250,000 for coverages
B,D,F,H,I,J,K,L$1,000,000
for coverages
A,C,E,G$3,500,000
aggregate retention   100,015     4763667     Orion Power Holdings   4/28/2000  
4/28/2005    
 
                                               
Pollution Liability
  Excluded   PERTAINS TO ORION POWER NEW YORK — HYDRO ASSETS   American Int’l
Specialty Lines Ins. Co.   $100,000,000 each incident
limit $100,000,000 Policy limit   Coverages A,B,C,D,E, F,I— $100,000   0   PLS
3779539   Reliant Energy,
Incorporated   7/29/2004   7/29/2005    

 



--------------------------------------------------------------------------------



 



                                                                               
                  “Companies”                         Limits              
Policy   Policy   named Type of Policy   Status   Coverage   Insurer   Limits  
Deductible   Utilized   Policy Number   Insured Name   Begin   End   insured?
Pollution Liability
  Assigned   Coverages A, B, C, D,E, F,G, H, I; Applies to Astoria, Narrows,
Gowanus, East Syracuse and Hydroelectric Facilities CLAIMS MADE POLICY —
PERTAINS TO ORION POWER NEW YORK FACILITIES   American Int’l Specialty Lines
Ins. Co.   $100,000,000 each incident limit $100,000,000 Policy limit Policy
limit shared with Cost Cap policy # CCC 8086703   Coverages A,B,C,D,F prior to
7/29/99 — $1,000,000 Coverages B,C,E,F after 7/19/99 — $250,000   0   PLS
3779540   Reliant Energy,
Incorporated   7/29/2004   7/29/2006   Yes
 
                                               
Punitive Damages
Excess Liability
  Excluded   Coverage for punitive damages which have been paid by the insured
which would have been covered by the Pollution Legal Liability policy # 8086702
but were prohibited due to state, regulation, or case law PERTAINS TO ORION
POWER NEW YORK   Starr Excess Int’l.   $100,000,000 each claim
$100,000,000 term aggregate   Deductible applies to underlying policy # 8086702
— Pollution Legal Liability Policy for Orion Power Holdings Coverages
A,B,C,D,E,F prior to 7/29/99 — $1,000,000 Coverages A,B,C,D,E,F after 7/19/99 —
$250,000 East Syracuse and Hydroelectric Faciliti   0   5553866   Orion Power
Holdings   7/29/1999   7/29/2004    
 
                                               
Punitive Damages
Excess Liability
  Excluded   Coverage for punitive damages which have been paid by the insured
which would have been covered by the Pollution Legal Liability policy PLS 476
3667 but were prohibited due to state, regulation, or case law Applies to
Astoria, Narrows, Gowanus, East Syra   Starr Excess Int’l.   $50,000,000 each
claim
$50,000,000 term aggregate   Deductible applies to underlying policy # PLS 476
3667 — Pollution Legal Liability Policy for Orion Power Holdings Coverages
A,B,C,D,E,F prior to 7/29/99 — $1,000,000 Coverages A,B,C,D,E,F after 7/19/99 —
$250,000 East Syracuse and Hydroelectric Fac   0   5554422   Orion Power
Holdings   4/28/2000   4/28/2005    
 
                                               
Punitive Damages
Excess Liability
  Assigned   Coverage for punitive damages which have been paid by the insured
which would have been covered by the Pollution Legal Liability policy # 3799539
but were prohibited due to state, regulation, or case law PERTAINS TO ORION
POWER NEW YORK — NYC ASSETS   Starr Excess Int’l.   $100,000,000 each claim
$100,000,000 term aggregate       0   5373575   Reliant Energy,
Incorporated   7/29/2004   7/29/2006   Yes

 



--------------------------------------------------------------------------------



 



                                                                               
                  “Companies”                         Limits              
Policy   Policy   named Type of Policy   Status   Coverage   Insurer   Limits  
Deductible   Utilized   Policy Number   Insured Name   Begin   End   insured?
Punitive Damages
Excess Liability
  Excluded   Coverage for punitive damages which have been paid by the insured
which would have been covered by the Pollution Legal Liability policy # 3799539
but were prohibited due to state, regulation, or case law PERTAINS TO ORION
POWER NEW YORK — HYDRO ASSETS   Starr Excess Int’l.   $100,000,000 each claim
$100,000,000 term aggregate       0   5373574   Reliant Energy,
Incorporated   7/29/2004   7/29/2005    
 
                                               
Underground Storage
Tank Liability
  Excluded   Third party off-site liability and cleanup coverage for above and
under ground storage tanks. Also has coverage for corrective action and cleanup.
Pertains to one 15,000 tank at 1047 Belmont Avenue, Niles Ohio PERTAINS TO ORION
POWER MIDWEST   Commerce and Industry Insurance Co.   $1,000,000 each incident
$1,000,000 aggregate limit
$250,00 aggregate defense
expense limit   10000   0   UST 8086863   Orion Power Holdings   4/28/2002  
4/28/2003    
 
                                               
Vessel Pollution
Liability
  Excluded   Vessel Owners Pollution Liability - Gowanus and Narrows barges  
Great American   $250,000 Per Occurrence for Limited Civil Penalties $100,000
Per Occurrence for Public Relations Policy Limit — Fire Fighting & Salvage  
None   0   OMH3491197-00   Reliant Resources, Inc.   6/24/2002   6/24/2003    
 
                                               
Vessel Pollution
Liability
  Excluded   Vessel Owners Pollution Liability - Gowanus and Narrows barges  
Great American   $5,000,000 per vessel for Removal costs, Spill Liability,
Defense Costs, Firefighting and Salvage $250,000 Per Occurrence for Limited
Civil Penalties $100,000 Per Occurrence for Public Relations Policy Limit — Fire
Fighting & Salvage   None   0   OMH3491197-01   Reliant Resources, Inc.  
6/24/2003   6/24/2004    
 
                                               
Vessel Pollution
Liability
  Excluded   Vessel Owners Pollution Liability - Gowanus and Narrows barges
Includes Terrorism Coverage   Great American   $5,000,000 per vessel for Removal
costs, Spill Liability, Defense Costs, Firefighting and Salvage $250,000 Per
Occurrence for Limited Civil Penalties $100,000 Per Occurrence for Public
Relations Policy Limit — Fire Fighting & Salvage   None   0   OMH 3491197-02  
Reliant Resources, Inc.   6/24/2004   6/24/2005    

 



--------------------------------------------------------------------------------



 



                                                                               
                  “Companies”                         Limits              
Policy   Policy   named Type of Policy   Status   Coverage   Insurer   Limits  
Deductible   Utilized   Policy Number   Insured Name   Begin   End   insured?
Excess Liability
  Excluded   Second layer of excess liability bringing total to $135,000,000
First layer contained in RRI policy   Energy Insurance
Mutual   $100,000,000 each occurrence
$100,000,000 annual aggregate   Underlying limit of $35,000,000   0  
501216-01CGL   Orion Power Holdings   8/1/2001   8/1/2003    
 
                                               
Excess Liability
  Excluded   Third layer of excess liability program. Brings total up to
$310,000,000   OCIL   $150,000,000.00   Underlying policies
totaling $160,000,000   0   U91140203   Reliant Resources, Inc.   3/15/2002  
3/15/2003    
 
                                               
Excess Liability
  Excluded   Second layer of excess liability bringing to $160,000,000. Follow
form AEGIS   Energy Insurance
Mutual   $125,000,000 each occurrence
$125,000,000 annual aggregate   Underlying limit of $35,000,000   0  
501247-02GL   Reliant Resources, Inc.   3/15/2002   3/15/2003    
 
                                               
Excess Liability
  Excluded   Fourth and final layer of excess liability program bringing total
coverage to $400,000,000   Lloyds   $90,000,000 any one occurrence and in the
aggregate   Underlying insurance of $310,000,000   0   ARS-3194   Reliant
Resources, Inc.   3/15/2002   3/15/2003    
 
                                               
Excess Liability
  Excluded   Third party liability including bodily injury, property damage, or
personal injury caused by an occurrence. CLAIMS MADE POLICY.   Various  
$400,000,000   $2,000,000 any one occurrence, except $100,000 for aircraft
liability $1,000,000 for RE Solutions $250,000 for RE Indian River and various
other levels as set forth in the declarations of the policy   0     X2106A1A02  
  Reliant Resources, Inc.   3/15/2002   3/15/2003    
 
                                               
Excess Liability
  Excluded   Third party liability including bodily injury, property damage, or
personal injury caused by an occurrence. CLAIMS FIRST MADE POLICY. Includes
Terrorism Coverage ($20,000 premium included)   Various   $300,000,000  
$2,000,000 any one occurrence, except $100,000,000 for aircraft liability
$1,000,000 for RE Solutions $250,000 for RE Indian River, El Dorado, and various
other levels as set forth in the declarations of the policy   0     X2106A1A03  
  Reliant Resources, Inc.   3/15/2003   3/15/2004    
 
                                               
Excess Liability
  Excluded   Third party liability including bodily injury, property damage, or
personal injury caused by an occurrence. CLAIMS FIRST MADE POLICY. Includes
Terrorism Coverage ($20,000 premium included)   Various   $150,000,000  
$2,000,000 any one occurrence, except $100,000,000 for aircraft liability
$1,000,000 for RE Solutions $250,000 for Indian River and El Dorado, and various
other levels as set forth in the declarations of the policy   0     X2106A1A04  
  Reliant Energy,
Incorporated   3/15/2004   3/15/2005    

 



--------------------------------------------------------------------------------



 



                                                                               
                  “Companies”                         Limits              
Policy   Policy   named Type of Policy   Status   Coverage   Insurer   Limits  
Deductible   Utilized   Policy Number   Insured Name   Begin   End   insured?
Excess Liability
  Excluded   Third party liability including bodily injury, property damage, or
personal injury caused by an occurrence. CLAIMS FIRST MADE POLICY. Includes
Terrorism Coverage ($34,121 premium included)   Various   $!50,000,000  
$2,000,000 any one
occurrence, except
$250,000 for El Dorado,
$1,000,000 for Channelview
Some higher limits for
underlying Pollution
Legal Liability for OPNY   0     X2106A1A05     Reliant Energy,
Incorporated   3/15/2005   3/15/2006    
 
                                               
Fiduciary &
Employee Benefits
Liability
  Excluded   Coverage for alleged wrongful acts, errors and/or omissions related
to administration or handling of employee benefit plans.   AEGIS   $25,000,000
each wrongful act $25,000,000 aggregate limit of liability   $200,000 deductible
per
claim   0     F2106A1A02     Reliant Resources, Inc.   3/15/2002   3/15/2003    
 
                                               
Fiduciary &
Employee Benefits
Liability
  Excluded   Coverage for alleged wrongful acts, errors and/or omissions related
to administration or handling of employee benefit plans.   AEGIS   $25,000,000
each wrongful act $25,000,000 aggregate limit of liability
Shared terrorism limits of $250,000,000 with AEGIS excess liability policy   $0
for each natural person who is an insured $2,500,000 aggregate for Sponsor
Organization and all Employee Benefit Programs with respect to each Wrongful Act
12% Coinsurance   0     F2106A1A03     Reliant Resources, Inc.   3/15/2003  
3/15/2004    
 
                                               
Fiduciary &
Employee Benefits
Liability
  Excluded   Coverage for alleged wrongful acts, errors and/or omissions related
to administration or handling of employee benefit plans.   AEGIS   $25,000,000
each wrongful act $25,000,000 aggregate limit of liability   $0 for each natural
person who is an insured $2,500,000 aggregate for Sponsor Organization and all
Employee Benefit Programs with respect to each Wrongful Act 12% Coinsurance   0
    F2106A1A04     Reliant Resources, Inc.   3/15/2004   3/15/2005    
 
                                               
Fiduciary &
Employee Benefits
Liability
  Excluded   Coverage for alleged wrongful acts, errors and/or omissions related
to administration or handling of employee benefit plans.   AEGIS   $25,000,000
each wrongful act$25,000,000 aggregate limit of liability   $0 for each natural
person who is an insured $2,500,000 aggregate for Sponsor Organization and all
Employee Benefit Programs with respect to each Wrongful Act12% Coinsurance   0  
  F2106A1A05     Reliant Energy, Inc.   3/15/2005   3/15/2006    
 
                                               
Boiler & Machinery
- Jurisdictional
  Excluded   Boiler & Machinery -
jurisdictional loss
control inspections   XL Insurance America, Inc.   5000   5000   0  
CP003-78-15-05   Reliant Energy, Inc.   3/1/2005   3/1/2006    
 
                                               
Property
  Excluded   Operational Property, Boiler & Machinery and Business Interruption
  Various   $300MM subject to sublimits: $50MM CA quake, $150MM flood, $50MM
Netherlands flood, $25MM Property in Course of Construction, $25MM or 25% of
loss Removal of Debris, $25MM Expediting Expenses, $25MM Newly Acquired
Locations, $25MM inland transit   $5,000,000 each occurrence, 60 days waiting
period for Equistar, El Dorado, Orion otherwise, 90 days all other units   None
on the assets subject to this PSA   ARS3229 — ARS 3235   Reliant Resources, Inc.
  5/1/2002   5/1/2003    

 



--------------------------------------------------------------------------------



 



                                                                               
                  “Companies”                         Limits              
Policy   Policy   named Type of Policy   Status   Coverage   Insurer   Limits  
Deductible   Utilized   Policy Number   Insured Name   Begin   End   insured?
Property
  Excluded   Operational Property, Boiler & Machinery and Business Interruption
  Various   $300MM subject to sublimits: $50MM CA quake, $150MM flood, $25MM
Property in Course of Construction, $5MM or 25% of loss to a maximum of $35MM
for Removal of Debris, $25MM Expediting Expenses, $25MM Newly Acquired
Locations, $25MM inland transit   $5,000,000 each occurrence except $1,000,000
each occurrence for Liberty, $2,500,000 for Sabine. 60 days waiting period for
Liberty, Equistar, El Dorado, Orion Midwest and New York, otherwise, 90 days all
other units.   None on the assets subject to this PSA   ARS3692 — ARS3696  
Reliant Resources, Inc.   5/1/2003   11/1/2005    
 
                                               
Property
  Excluded   Excess Property (no BI) Drops down to $10 MM for terrorism not
included in underlying layers ($250 MM limit)   OIL   $250,000,000 each
occurrence except $1B for any one event involving OIL members   $10,000,000 each
occurrence for sabotage and terrorism, flood and quake.   None on the assets
subject to this PSA     2002-219     Reliant Resources, Inc.   1/1/2004  
1/1/2005    
 
                                               
 
      Coverages A (on site cleanup of pre-existing conditions), B (on site
cleanup of new conditions), C (third party claims for onsite BI and PD), D
(third party claims for offsite cleanup resulting from pre-existing conditions),
E (third party claims for offsite cleanup resulting from new conditions), F
(third party claims for offsite BI and PD), G (third party claims for onsite
cleanup costs — nonowned locations), H (third party claims for offsite BI and PD
at nonowned locations), I (pollutions conditions resulting from transported
cargo) Applies to Astoria, Narrows, Gowanus, East Syracuse and Hydroelectric
Facilities                                        

 



--------------------------------------------------------------------------------



 



Schedule 4.17
Affiliate Transactions
4.17(a)
Tax Sharing Agreement dated effective as of October 1, 2002, by and among
Reliant Energy, Inc., and each other affiliated entity listed on Schedule A
thereto
Tax Allocation Agreement By and Among Reliant Energy, Incorporated (now
CenterPoint) and its Affiliated Companies and Reliant Resources, Inc. (now
Reliant Energy, Inc.) and its Affiliated Companies effective as of December 31,
2000
4.17(b)
Iroquois Contract
4.17(c)
Astoria Generating Company, LP and OPOS Astoria: Non-Company Affiliate Services

      Function   Representative Activities1
Technical/Engineering
 
•     Provide project specific technical support
 
 
•     Perform Reliant Lab testing
 
 
•     Provide technical expertise during major outages
 
 
•     Develop and implement corporate maintenance programs
 
 
•     Provide mobile maintenance services
 
   
Environmental
 
•     Oversee permitting and compliance issues
 
 
•     Support management of corporate emissions credit allocations and purchases
 
   
Purchasing
 
•     Provide plants with access to group purchasing programs (procurement
contracting)
 
   
Safety/Training
 
•     Establish and implement company wide safety standards, manage training
programs
 
   
Dispatch/Bidding/Commercial/Risk
 
•     Bid plant into market
Management/Trading
 
•     Manage dispatch decisions
 
 
•     Identify and capitalize upon commercial opportunities (e.g., bilateral
sales)
 
   
Origination
 
•     Originate deals
 
   
Analysis/Structuring
 
•     Analyze/price commercialization opportunities
 
   
Accounting
 
•     Manage accounting information system
 
 
•     General accounting and related entries
 
 
•     Accounts Payable
 
 
•     Accounts Receivable
 
 
•     Account analysis and review
 
 
•     Fixed asset and intangible maintenance
 
 
•     Financial reporting
 
 
•     Compliance as needed
 
   
Settlements
 
•     Manage daily NYISO settlement process, resolve
disputes

 



--------------------------------------------------------------------------------



 



      Function   Representative Activities1
Human Resources
 
•     Manage benefits programs, payroll, employee relations
(bargaining/non-bargaining)
 
 
•     Compensation design and delivery
 
 
•     Recruiting - Processing background checks
 
 
•     Training — EEI testing
 
   
Legal
 
•     Provide legal services (support transactions, litigation)
 
   
Fuel Management
 
•     Manage fuel purchases and emission allowance transactions
 
   
Transmission & Transportation Procurement
 
•     Management fuel transportation/transmission requirements
 
   
Regulatory
 
•     Manage regulatory relations, collect and input data required by regulatory
agencies
 
   
IT Technical
 
•     Support and manage information technology infrastructure
 
   
Administrative, Budgeting
 
•     Perform general administrative, accounting/budgeting support
 
   
Insurance
 
•     Purchase and manage insurance policies, manage claims process
 
   
Treasury/Financial Support/Credit
 
•     Ensure entity has sufficient cash on hand to meet its obligations
 
 
•     Manage credit support (collateral postings, letters of credit)
 
 
•     Banking relationships, wire transfers
 
 
•     Review of pension plan portfolio and making funding payments to the
pension trust
 
 
•     Corporate Insurance evaluation, procurement, payment and claims processing
 
 
•     Automobile liability
 
 
•     Worker’s Compensation
 
 
•     Payroll Services
 
   
Tax
 
•     Federal
 
 
•     Planning
 
 
•     Calculation of current and deferred tax expense
 
 
•     Preparation of tax returns
 
 
•     Respond to taxing authority inquiries and audits
 
 
•     State and local
 
 
•     Planning
 
 
•     Calculation of current and deferred tax expense
 
 
•     Preparation of tax returns
 
 
•     Respond to taxing authority inquiries and audits
 
 
•     Property

Notes
1).      Provided services include but are not limited to Representative
Activities

 



--------------------------------------------------------------------------------



 



Schedule 4.18
Permits
The attachment to Schedule 3.03(c) is incorporated herein by reference.

 



--------------------------------------------------------------------------------



 



Schedule 4.19(a)
Sufficiency of Assets
All of the Intellectual Property listed on Schedule 4.13(a)
RES gas transportation contracts
Iroquois Contract

 



--------------------------------------------------------------------------------



 



Schedule 4.19(b)
Estimated Allowances
Other than allowances that are required to be surrendered prior to Closing
ASTORIA
ACID RAIN AND NOx BUDGET ALLOCATIONS

                                                  Acid Rain*                  
NOx**                         SO2                           Station/Unit   2005
- 2035     Station     Unit     Year     Block  
Astoria 20
    20             Astoria     20       2005       23  
Astoria 30
    30       800     Astoria     20       2006       52  
Astoria 40
    40       1000     Astoria     20       2007       54  
Astoria 50
    50       1000     Astoria     20       2008       57  
 
                  Astoria     30       2004       24  
 
                  Astoria     30       2005       437  
 
                  Astoria     30       2006       495  
 
                  Astoria     30       2007       508  
 
                  Astoria     30       2008       539  
 
                  Astoria     40       2004       20  
 
                  Astoria     40       2005       608  
 
                  Astoria     40       2006       541  
 
                  Astoria     40       2007       555  
 
                  Astoria     40       2008       492  
 
                  Astoria     50       2004       24  
 
                  Astoria     50       2005       649  
 
                  Astoria     50       2006       538  
 
                  Astoria     50       2007       552  
 
                  Astoria     50       2008       479  
 
                  Astoria     CT1       2005       3  
 
                  Astoria     CT1       2006       3  
 
                  Astoria     CT1       2007       3  
 
                  Astoria   Overdraft     2004       11  
 
                  Astoria   Overdraft     2004       9  

 

*   The acid rain allowance surrender date is March 1st.   **   The Federal NOx
Budget allowance surrender date is November 30th.

 



--------------------------------------------------------------------------------



 



Narrows
NOx Budget Allocations
NOx Budget Allocations*
NOx

                          Station   Unit   Year   Block
Narrows
    1-1       2004       1  
Narrows
    1-1       2005       34  
Narrows
    1-1       2006       51  
Narrows
    1-1       2007       52  
Narrows
    1-1       2008       45  
Narrows
    1-2       2004       1  
Narrows
    1-2       2005       37  
Narrows
    1-2       2006       64  
Narrows
    1-2       2007       66  
Narrows
    1-2       2008       57  
Narrows
    1-3       2004       1  
Narrows
    1-3       2005       34  
Narrows
    1-3       2006       58  
Narrows
    1-3       2007       60  
Narrows
    1-3       2008       51  
Narrows
    1-4       2004       1  
Narrows
    1-4       2005       36  
Narrows
    1-4       2006       57  
Narrows
    1-4       2007       59  
Narrows
    1-4       2008       51  
Narrows
    1-5       2004       1  
Narrows
    1-5       2005       32  
Narrows
    1-5       2006       69  
Narrows
    1-5       2007       71  
Narrows
    1-5       2008       61  
Narrows
    1-6       2004       1  
Narrows
    1-6       2005       36  
Narrows
    1-6       2006       70  
Narrows
    1-6       2007       72  
Narrows
    1-6       2008       62  
Narrows
    1-7       2004       1  
Narrows
    1-7       2005       33  
Narrows
    1-7       2006       66  
Narrows
    1-7       2007       68  
Narrows
    1-7       2008       59  
Narrows
    1-8       2004       1  

 

*   The Federal NOx Budget allowance surrender date is November 30th.

 



--------------------------------------------------------------------------------



 



                          Station   Unit   Year   Block
Narrows
    1-8       2005       33  
Narrows
    1-8       2006       51  
Narrows
    1-8       2007       52  
Narrows
    1-8       2008       45  
Narrows
    2-1       2004       1  
Narrows
    2-1       2005       28  
Narrows
    2-1       2006       48  
Narrows
    2-1       2007       49  
Narrows
    2-1       2008       42  
Narrows
    2-2       2004       1  
Narrows
    2-2       2005       28  
Narrows
    2-2       2006       38  
Narrows
    2-2       2007       39  
Narrows
    2-2       2008       34  
Narrows
    2-3       2004       1  
Narrows
    2-3       2005       23  
Narrows
    2-3       2006       56  
Narrows
    2-3       2007       57  
Narrows
    2-3       2008       49  
Narrows
    2-4       2004       1  
Narrows
    2-4       2005       20  
Narrows
    2-4       2006       40  
Narrows
    2-4       2007       41  
Narrows
    2-4       2008       36  
Narrows
    2-5       2004       1  
Narrows
    2-5       2005       28  
Narrows
    2-5       2006       41  
Narrows
    2-5       2007       42  
Narrows
    2-5       2008       36  
Narrows
    2-6       2004       1  
Narrows
    2-6       2005       27  
Narrows
    2-6       2006       49  
Narrows
    2-6       2007       51  
Narrows
    2-6       2008       44  
Narrows
    2-7       2004       1  
Narrows
    2-7       2005       27  
Narrows
    2-7       2006       40  
Narrows
    2-7       2007       41  
Narrows
    2-7       2008       36  
Narrows
    2-8       2004       1  
Narrows
    2-8       2005       28  
Narrows
    2-8       2006       51  
Narrows
    2-8       2007       52  
Narrows
    2-8       2008       45  
Narrows
  Overdraft     2004       2  

 



--------------------------------------------------------------------------------



 



Gowanus
NOx Budget Allocations
NOx Budget Allocations*
NOx

                          Station   Unit   Year   Block
Gowanus
    1-1       2005       14  
Gowanus
    1-1       2006       14  
Gowanus
    1-1       2007       14  
Gowanus
    1-1       2008       14  
Gowanus
    1-2       2005       16  
Gowanus
    1-2       2006       14  
Gowanus
    1-2       2007       15  
Gowanus
    1-2       2008       15  
Gowanus
    1-3       2005       15  
Gowanus
    1-3       2006       15  
Gowanus
    1-3       2007       15  
Gowanus
    1-3       2008       14  
Gowanus
    1-4       2005       14  
Gowanus
    1-4       2006       16  
Gowanus
    1-4       2007       16  
Gowanus
    1-4       2008       15  
Gowanus
    1-5       2005       15  
Gowanus
    1-5       2006       16  
Gowanus
    1-5       2007       16  
Gowanus
    1-5       2008       15  
Gowanus
    1-6       2005       17  
Gowanus
    1-6       2006       16  
Gowanus
    1-6       2007       17  
Gowanus
    1-6       2008       8  
Gowanus
    1-7       2005       13  
Gowanus
    1-7       2006       15  
Gowanus
    1-7       2007       15  
Gowanus
    1-7       2008       14  
Gowanus
    1-8       2005       15  
Gowanus
    1-8       2006       16  
Gowanus
    1-8       2007       17  
Gowanus
    1-8       2008       16  
Gowanus
    2-1       2004       1  
Gowanus
    2-1       2005       22  
Gowanus
    2-1       2006       17  
Gowanus
    2-1       2007       17  
Gowanus
    2-1       2008       26  
Gowanus
    2-2       2005       18  

 

*   The Federal NOx Budget allowance surrender date is November 30th.

 



--------------------------------------------------------------------------------



 



                          Station   Unit   Year   Block
Gowanus
    2-2       2006       20  
Gowanus
    2-2       2007       20  
Gowanus
    2-2       2008       22  
Gowanus
    2-3       2005       22  
Gowanus
    2-3       2006       21  
Gowanus
    2-3       2007       22  
Gowanus
    2-3       2008       23  
Gowanus
    2-4       2004       1  
Gowanus
    2-4       2005       23  
Gowanus
    2-4       2006       20  
Gowanus
    2-4       2007       21  
Gowanus
    2-4       2008       33  
Gowanus
    2-5       2004       1  
Gowanus
    2-5       2005       16  
Gowanus
    2-5       2006       23  
Gowanus
    2-5       2007       23  
Gowanus
    2-5       2008       27  
Gowanus
    2-6       2005       19  
Gowanus
    2-6       2006       22  
Gowanus
    2-6       2007       23  
Gowanus
    2-6       2008       24  
Gowanus
    2-7       2005       17  
Gowanus
    2-7       2006       23  
Gowanus
    2-7       2007       23  
Gowanus
    2-7       2008       25  
Gowanus
    2-8       2005       23  
Gowanus
    2-8       2006       24  
Gowanus
    2-8       2007       24  
Gowanus
    2-8       2008       26  
Gowanus
    3-1       2004       1  
Gowanus
    3-1       2005       18  
Gowanus
    3-1       2006       22  
Gowanus
    3-1       2007       23  
Gowanus
    3-1       2008       24  
Gowanus
    3-2       2004       1  
Gowanus
    3-2       2005       18  
Gowanus
    3-2       2006       19  
Gowanus
    3-2       2007       19  
Gowanus
    3-2       2008       21  
Gowanus
    3-3       2005       14  
Gowanus
    3-3       2006       17  
Gowanus
    3-3       2007       18  
Gowanus
    3-3       2008       19  
Gowanus
    3-4       2004       1  
Gowanus
    3-4       2005       14  
Gowanus
    3-4       2006       19  

 



--------------------------------------------------------------------------------



 



                          Station   Unit   Year   Block
Gowanus
    3-4       2007       19  
Gowanus
    3-4       2008       20  
Gowanus
    3-5       2005       19  
Gowanus
    3-5       2006       21  
Gowanus
    3-5       2007       22  
Gowanus
    3-5       2008       23  
Gowanus
    3-6       2004       1  
Gowanus
    3-6       2005       11  
Gowanus
    3-6       2006       23  
Gowanus
    3-6       2007       24  
Gowanus
    3-6       2008       25  
Gowanus
    3-7       2005       11  
Gowanus
    3-7       2006       23  
Gowanus
    3-7       2007       23  
Gowanus
    3-7       2008       25  
Gowanus
    3-8       2004       1  
Gowanus
    3-8       2005       18  
Gowanus
    3-8       2006       21  
Gowanus
    3-8       2007       22  
Gowanus
    3-8       2008       23  
Gowanus
    4-1       2005       11  
Gowanus
    4-1       2006       13  
Gowanus
    4-1       2007       13  
Gowanus
    4-1       2008       14  
Gowanus
    4-2       2005       18  
Gowanus
    4-2       2006       12  
Gowanus
    4-2       2007       12  
Gowanus
    4-2       2008       13  
Gowanus
    4-3       2005       17  
Gowanus
    4-3       2006       11  
Gowanus
    4-3       2007       11  
Gowanus
    4-3       2008       11  
Gowanus
    4-4       2005       15  
Gowanus
    4-4       2006       10  
Gowanus
    4-4       2007       10  
Gowanus
    4-4       2008       10  
Gowanus
    4-5       2005       13  
Gowanus
    4-5       2006       13  
Gowanus
    4-5       2007       13  
Gowanus
    4-5       2008       14  
Gowanus
    4-6       2005       10  
Gowanus
    4-6       2006       12  
Gowanus
    4-6       2007       13  
Gowanus
    4-6       2008       13  
Gowanus
    4-7       2005       18  
Gowanus
    4-7       2006       12  

 



--------------------------------------------------------------------------------



 



                          Station   Unit   Year   Block
Gowanus
    4-7       2007       13  
Gowanus
    4-7       2008       12  
Gowanus
    4-8       2005       18  
Gowanus
    4-8       2006       11  
Gowanus
    4-8       2007       11  
Gowanus
    4-8       2008       10  
Gowanus
  Overdraft     2004       1  
Gowanus
  Overdraft     2004       11  
Gowanus
  Overdraft     2004       7  
Gowanus
  Overdraft     2004       13  

 



--------------------------------------------------------------------------------



 



Parts 237 and 238
New York
SO2 and NOx Allowances
Astoria Generating Co. LP

                              Total NOx Part 237*             04-05, 05-06,
06-07,07-08 NY   Total SO2 Part 238**   Total SO2 Part 238**     Allocation  
2005-2007   2008 Station/Unit   (NY Non-Ozone Season)   Allocation   Allocation
Astoria 20 (NY)
    10       0       0  
Astoria 30 (NY)
    737       1023       981  
Astoria 40 (NY)
    718       992       952  
Astoria 50 (NY)
    835       625       599  
Reliant Energy General NOx (2004-05) Purchase
    200                  
TOTAL
    2,500       2640       2532  

Note: 237 and 238 allocations do not apply to Gowanus and
Narrows.
 

*   The state level NOx allowance surrender date is September 30th. However, the
surrender date for the 2004-2005 non-ozone compliance season has been extended
to November 29, 2005.   **   The state level SO2 Acid Deposition Reduction
allowance surrender date is March 1st.

 



--------------------------------------------------------------------------------



 



Schedule 5.03(c)
Buyer Governmental Approvals
1. New York State Department of Environmental Conservation (“NYSDEC”)
Permits/Registrations — the following permits subject to New York Codes, Rules
and Regulations Title 6 (“6 NYCRR”), Part 621 Applications for Permit Transfer
will require notification of change in upstream equity ownership upon closing.
These permits are held by Astoria Generating Company, L.P. (for a complete
listing of these permits, see Schedule 3.03(c)-Attachment):

  •   State Pollutant Discharge Elimination System (water discharge permits)    
•   Title IV, Article 19 (air permits) and companion regulations at 6 NYCRR
Parts 201, 203, & 215     •   Title V (air permits)     •   Section 401 Water
Quality Certification     •   Environmental Conservation Law Article 15 (stream
disturbance permits)

2. New York City Fire Department (“NYCFD”) Permits/Licenses
     Notification to the NYCFD will be required prior to transfer of any permits
and licenses not held in the name of Astoria Generating Company, L.P.
3. New York State Department of Public Service Approvals
     Written notice of the indirect transfer of Certificates of Environmental
Compatibility and Public Need issued under Article X resulting from the sale of
the partnership interests in Astoria Generating Company, L.P. must be provided
to the Secretary of the Department of Public Service.
     The sale to Buyer of the partnership interests in Astoria Generating
Company, L.P. is subject to the prior approval of the Public Service Commission
pursuant to Public Service Law Section 70.
     The encumbrance of the assets owned by Astoria Generating Company, L.P.
pursuant to the credit arrangements Buyer will put in place is subject to the
prior approval of the Public Service Commission pursuant to Public Service Law
Section 69.
4. Federal Energy Regulatory Commission Approvals (“FERC”)
     Section 203 Application for transfer of ownership of the FERC
jurisdictional facilities must be approved in advance by FERC.
5. Federal Communications Commission (“FCC”)
     FCC approval required for transfer of ownership or control of radio
licenses.

 



--------------------------------------------------------------------------------



 



6. New York State Office of General Services (“OGS”)
     Corrective notice to OGS relating to assignment of the easement for lands
underwater to Astoria Generating Company, L.P. from Con Ed may be required.
7. NYSDEC Consent Orders
     The prior written approval of NYSDEC is required to replace Non-Company
Affiliates that are consent parties (see Schedule 4.12).
8. Hart-Scott-Rodino Act
     Applicable requirements under the HSR Act

 



--------------------------------------------------------------------------------



 



Schedule 6.02
Certain Permitted Actions
     1. Iroquois Contract
     Astoria LP may, with the consent of Buyer, take such actions to succeed
Reliant Energy Services, Inc. in interest and become a “Replacement Shipper”
under the Iroquois Contract and, if successful in the bidding process, may enter
into the following agreements:
     (a) Agreement Regarding Permanent Release of Long Term Firm Capacity.
     (b) Blanket Gas Transportation Contract for Firm Reserved Service with
Replacement Shipper.
     (c) Gas Transportation Contracts for Firm Reserved Service
     (d) Pre-payment Agreement; and
     (e) Blanket Capacity Release Agreement.
     2. Blackstart
     Negotiation and execution of:
     (a) Sharing Agreement with NRG with respect to Blackstart services
     (b) Settlement Agreement for retroactive Blackstart revenues
     3. Undertaking an overhaul on Astoria LP Unit 30; including turbine
instrumentation upgrade, freshwater cooler replacement, feed water heater
replacement, preheater basket change out, and ID fan duct work replacement.
     4. Continuing compliance with NYDEC Consent Order (see Schedule 4.12)
     5. Borrowings under the intercompany revolving notes executed by OPNY LP in
favor of Seller Guarantor.
     6. Renewal and/or extension of the Repowering Federal Aviation
Administration Permit (see Schedule 4.07, item 4).

 



--------------------------------------------------------------------------------



 



Schedule 6.02(a)(iii)
Certain Interim Period Expenditures

1.   Schedule 6.02(b)(iv) is incorporated herein by reference.   2.   Estimated
remediation activities between October 1, 2005 and April 2006

  A.   Narrows         Bi-monthly Product Recovery — $15,400     B.   Astoria  
      Tank FO6-5 investigation — $68,000
Consent Order Activities — $65,100
Hazardous Waste Storage Area sewer line project — $186,000

 



--------------------------------------------------------------------------------



 



Schedule 6.02(b)(iv)
Capital Expenditures
US $14,000,000*

                                                                               
      Oct   Nov   Dec   Q4 2005   Jan   Feb   Mar   Apr   Q1 2005        
Astoria
                                                                               
Astoria Intake Screen-Phase 1 - Stl
    1,390       1,450       1,430       4,270       —       —       —       —  
    —          
AFB/WW Test Program
    —       —       —       —       110       110       110       110       440
         
 
                                                                               
U3 Turbine Supervisory Instrumentation Upgrade
    —       30       30       60       —       —       90       90       180    
     
U3 Freshwater Cooler Replacement
    —       —       —               —       —       —       210       210      
   
Feed Water Heater Replacement
    —       520       280       800       —       —       —       —       —    
     
U3 Air Preheater Basket Changeout
    —       460       460       920       —       —       —       —       —    
     
U3 Turbine Blade Replacement
    —       300       300       600       —       —       —       —            
     
Unit 3 ID Fan Duct Work Replacement
    —       —       —               —       —       1,990       1,990      
3,980          
 
                                                                               
Astoria Capital
    1,390       2,760       2,500       6650       110       110       2,190    
  2,400       4,810       11,460  
 
                                                                               
Replace Diesel Engine (unit 1-4)
    —       —       —               —       —       90       —       90        
 
Flame Scanner Upgrades (5 units)
    —       —       —               —       —       60       —       60        
 
Replace GGT1 138kv Transmission Tower
    —       —       —               —       120       120       —       240    
     
NEW MVAR / FREQUENCY CONTROLS (GT2/GT3)
    —       —       —               —       120       —       120       240    
     
Modular Lockout /Tag Out Facility
    —       —       —               —       120       —       120       240    
     
Major Overhaul w /Mod Fit Hook Mod Unit 2-7
    —       —       —               —       120       120       120       360  
       
Major Overhaul w /Mod Fit Hook Mod Unit 2-3
    —       —       —               —       120       120       120       360  
       
Inlet Plenum Expansion Joint Repairs barges1,2,3
    —       —       —               —       120       120       120       360  
       
REPLACE LOWER STACK ENCLUSURE / DIFFUSER
    —       —       —               —       120       120       120       360  
       
REPLACE RADIATOR BANKS (8 UNITS)
    —       —       —               —       120       120       120       360  
       
Gowanus Capital
            —       —       —       —       960       870       840       2,670
      2,670  
 
                                                                               
Narrows — Flame Scanner Upgrades — Stl
    —       20       —               —       —       —       —       —          
Narrows — Transfer SW, HZ Contrller -Stl
    —       —       60               —       —       —       —       —          

 

*   Projects include: Astoria Unit 30 Outage and associated projects, Astoria
Pilot Intake Structure & Test Program, Gowanus Outages and associated projects,
and Narrows Outages and associated projects.

 



--------------------------------------------------------------------------------



 



                                                                               
      Oct   Nov   Dec   Q4 2005   Jan   Feb   Mar   Apr   Q1 2005        
NGT Barges Cathodic protection anodes
    —       —       —               —       —       —       —       —          
Replace Diesel Engine (unit 2-8)
    —       —       —               —       30       60       —       90        
 
Replace Diesel Engine (unit 2-5)
    —       —       —               —       30       60       —       90        
 
Flame Scanner Upgrades (5 units)
    —       —       —               —       —       60       —       60        
 
Replace/Repair Inlet Plenum Expansion Joints barge No.2
    —       —       —               —       60       60       —       120      
   
Install new warehouse heating system (53rd street)
    —       —       —               —       —       —       —       —          
NEW MVAR / FREQUENCY CONTROLS (GT1/GT2)
    —       —       —               —       —       120       —       120      
   
Modular Lock out & Tag out facility
    —       —       —               —       120       —       120       240    
     
Major Overhaul w/hook fit modification (2-7)
    —       —       —               —       120       120       120       360  
       
Replace Lower Exhaust Plenum/Diffusers
    —       —       —               —       120       —       —       120      
   
Replace Radiator Banks (8 units)
    —       —       —               —       60       60       60       180      
   
Barge No. 1 Exhaust Stack Replacement
    —       —       —               —       370       300       —       670    
     
Narrows Capital
            20       60       80       —       910       840       300      
2,050       2,130  
 
                                                                               
NYC
    1,390       2,780       2,560       4,350       110       1,980       3,900
      3,540       9,530       16,260  

 



--------------------------------------------------------------------------------



 



Schedule 6.05(a)
Support Obligations
(as of 9/27/2005)
Astoria
Letters of Credit
(issued in the ordinary course of business to secure payment obligations under
contracts)

             
Westport Petroleum
  $ 1,000     (expires 12/30/05)(1)
Dominion Energy Marketing
  $ 1,500,000     (expires 6/30/06 — auto renew)
Constellation Energy
           
Commodities, Inc.
  $ 3,500,000     (expires 7/12/06 — auto renew)
Vitol S.A.
  $ 1,000     (expires 12/30/05) (1)
Trafigura
  $ 14,000,000     (expires 10/31/05) (1)
 
            Corporate Guaranties
 
           
Glencore Ltd.(2)
  $ 5,000,000      
George E. Warren(2)
  $ 2,000,000      

General Guaranties
Consolidated Edison Company of New York, Inc (“ConEd”) — A guarantee by Seller
of the payment and performance of Astoria LP’s covenants, agreements,
obligations, liabilities, representations and warranties under that certain
Generating Plant and Turbine Asset Purchase and Sale Agreement by and between
Astoria LP and ConEd, dated as of March 2, 1999
Department of Homeland Security, United States Coast Guard — A guarantee by
Seller to discharge Astoria LP’s liability, if any, with respect to specified
vessels for costs and damages arising under certain sections of the Oil
Pollution Act of 1990 and the Comprehensive Environmental Response,
Compensation, and Liability Act

  Notes:       (1)   Current expiration date is shown. The credit support
provided by Non-Company Affiliates to these parties may be (a) extended and/or
the dollar amount increased in the event that Astoria LP enters into additional
transactions for oil supply or (b) reduced upon the completion of current
transactions; provided that any such actions are in accordance with the
provisions of the PSA.   (2)   These guaranties from Non-Company Affiliates are
maintained for support of potential spot transactions with these oil suppliers.
As of the date shown above, no current transactions are in effect.

 



--------------------------------------------------------------------------------



 



Schedule 6.06
Excluded Assets
Blackstart revenues from the NYISO attributable to the period from
September 2002 to August 2005
Payments and/or reimbursements received from NRG pursuant to the A-10 Dock
Sublicense Agreement between Astoria Gas Turbine Power, LLC and Astoria
Generating Company, L.P. dated August 25, 2005 attributable to pre-Closing
periods
Any proceeds with respect to adjusted NYISO settlements attributable to the
period from March 2000 to Closing*
Payments received pursuant to the property tax claims below:

  •   Orion Power Holdings, et al. v. New York City Tax Commission, et al., New
York State Supreme Court, Kings County, Index Nos. 41686-01, 42649-02, 41603-03
    •   Orion Power Holdings, et al. v. New York City Tax Commission, et al.,
New York State Supreme Court, Queens County, Index Nos. 103912-01, 103556-02,
103825-03     •   Astoria Generating Company, L.P. v. Tax Commission,
32592/2004, Kings County     •   Astoria Generating Company, L.P. v. Tax
Commission, 100271-04, Queens County     •   Any tax refund payment attributable
to Astoria Generating Company, L.P. property tax controversy for tax year
2005-2006 related to plant misclassification issues, to the extent relating to
pre-Closing periods.

 

*   PSA to be revised to include indemnity from Seller to Buyer for payments
owed, if any, to NYISO pursuant to such settlements.

 



--------------------------------------------------------------------------------



 



Schedule 6.07
Terminated Contracts
Tax Sharing Agreement dated effective as of October 1, 2002, by and among
Reliant Energy, Inc., and each other affiliated entity listed on Schedule A
thereto

 



--------------------------------------------------------------------------------



 



Schedule 6.09
Scheduled Insurance Policies
Pollution Legal Liability Select® Policy issued by American International
Specialty Lines Insurance Company (Policy period: July 29, 2004 through July 29,
2006)
Cleanup Cost Cap Insurance policy issued by C&I Commerce and Industry Insurance
Company (Policy period: July 29, 1999 through July 29, 2009)
Punitive Damage Liability Insurance Policy issued by Starr Excess International,
Bermuda Branch (Policy period: July 29, 2004 through July 29, 2006)

 



--------------------------------------------------------------------------------



 



Schedule 6.14(c)
Affiliate Employees
Andrew Oliver            Senior Environmental Specialist

 



--------------------------------------------------------------------------------



 



Schedule 6.14(i)
Certain Retirees
Inactive Astoria Participants as of September 29, 2005

              Last Name   First Name   Union/Non-Union    
Allen
  William   union   life
Baldi
  Joseph   union   life
Benze
  Robert   union   life
Camilleri
  Victor   nonunion   life
Carabello
  Paul   union   life
Cardona
  Benjamin   union   life
Clarke
  Gladstone   union   life
Cruz
  Victor   union   life
Dalo
  Nathan   union   life
Dopyera
  Richard   union   life
Ehnes
  Gustave   nonunion   life/medical/dental
Fleck
  Edward   nonunion   life/medical
Fichter
  John   union   life
Glaser
  Karl   nonunion   life
Grant
  Britan   union   life
Gregoretti
  Giuliano   union   life
Gyori
  Willi   union   life
Hachtel
  Henry   union   life
Haley
  Edward   union   life
Hand
  Patrick   union   life
Hinkson
  Joshua   union   life
Huntington
  Philip   union   life
Kelly
  Walter   union   life
Kravitsky
  Stephen   union   life
Lane
  William   union   life
Lugo
  Jackson   union   life/medical
Mellett
  Thomas   union   life
Mikucki
  Richard   union   life
Miller
  Henry   union   life
Morrison
  Harold   nonunion   life
O’Gorman
  Dennis   union   life/dental
Phillips
  Chris   union   life
Polito
  Giuseppe   union   life
Reichle
  John   union   life/medical
Reistad
  Dennis   union   life
Ring
  Denis   union   life
Riordan
  Andrew   union   life
Robano
  Dominick   union   life

 



--------------------------------------------------------------------------------



 



              Last Name   First Name   Union/Non-Union    
Roldan
  Jaime   union   life
Romero
  Jacob   union   life
Rossini
  Dennis   union   life
Salak
  John   union   life
Stinfil
  Pierre   union   life
Taylor
  Robert   union   life
Veiga
  Robert   union   life
Wolkoff
  Dmitri   nonunion   life/medical

 



--------------------------------------------------------------------------------



 



Schedule 7.01(c)
Third Party Consents
None

 



--------------------------------------------------------------------------------



 



Schedule I-1
Sellers’ Knowledge Persons
Mark Sudbey
Dan Hannon
David Sladic
Walter Fred McGuire
Meade Collard
Matthew Greek

 



--------------------------------------------------------------------------------



 



Schedule I-2
Buyers’ Knowledge Persons
Jacob J. Worenklein
Jeff D. Hunter
Ian Nutt
Patrick C. Eilers
Thomas S. Souleles

 



--------------------------------------------------------------------------------



 



Schedule I-3
Equipment Excluded From Closing Date
Working Capital Amount
1 off GSU transformer — value $1,711,108
1 off ELEM/VOLCASE?CW BFP PMP 345973 — value $250,589
1 off Blade, hydrogen, set — value $186,142
2 off gear set, load pinion, high speed — value $184,282
1 off Pump/oil/emerg bearing — value $147,425
1 off gear accessory, complete — value $102,523

 